Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 1 of 55 PageID #: 146

                                                                           Vpv filed
                                 JAMES MONTGOMERY,ESQ.,PLLC                                f .Y.
                                        Attorneys-at-Law
                                                                               OCT^^20J8
                                    267 Fifth Avenue, Suite SB-100         Brooklyn off/o -
                                         New York,NY 10016
                                  Tel: 212.889.9828 Fax: 212.889.9818
                                          Cell: 646-509-1852

New York; England (Barrister)
Of Counsel: Jason Baxter(N.Y.)



                                                                        Oct. 11, 2018
VIA PRIORITY MAIL


U.S.M.J. Robert M. Levy
U.S. District Court, Courtroom IIB
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re:      David S. Jones v. Trevor Tahiem Smith, Jr. (a/k/a
                           "Trevor George Smith, Jr." & "Busta Rhymes") &
                           Starbus LLC - U.S. District Court, EDNY, 16-cv-2194
                           (BML)

Your Honor:


     This firm represents the plaintiff in the above action. I enclose
defendants' exhibits A, B and C inadvertently taken from your
courtroom today by my client at the end of the evidentiary hearing. I
remain.

                                         Respectfully,




                                         James Montgomery




c.c. Jeff Pollack, Esq, via email.
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 2 of 55 PageID #: 147




                  •   •'-.-V" Jtfrj C>.': 'l: 4"^V^»V^*«'4- ••.^.!a'i^^:




                                                                           DEFENDANT'S
                                                                               HiBIT
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 3 of 55 PageID #: 148




                      -zsMt ~s.dS
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 4 of 55 PageID #: 149




 i* iT-7t vi'-'!r t




                             1




                             i!;»f,»$4.:itL'




                      '' IT:' i I      'i:r HI




                                                 f''i5iU>i:«
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 5 of 55 PageID #: 150
       Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 6 of 55 PageID #: 151



t^Si




                           '.?/t:£f:.f
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 7 of 55 PageID #: 152
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 8 of 55 PageID #: 153
     Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 9 of 55 PageID #: 154




                                                 'J .   ^if-ii




"Vss¥,'iV'C'-1-"^' **
r^, K'''r"j.l.^i^;i.\ tl:




                   ■ir'^:S-,^-y"
                Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 10 of 55 PageID #: 155




                                          ■■ r!   ^ T   "'s-   ^   V^'V*

                           - .w.>
■T >*il.    ■     >   i1
 ':'^'     rL^:                «-•-




^ItfS'^fe::-*- . V'.tiV''.V'-r
-MS- -            /'- ■      ■ -;-. ■ ^
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 11 of 55 PageID #: 156
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 12 of 55 PageID #: 157




                            2015 S Corporation Return
                                   prepared fon

                                DIVINE UMO INC
                           163^5 130TH AVENUE APT 6D
                               JAMAICA, NY 11434




                         ALBERT LOCKWOOD TAX SERVICE
                               640 RIVERSIDE DR
                            NEW YORK. NY 10031-6944




                                                         DEFENDANT
     DIVINE LIMO INC                                             ''"'ZOS
     163-35130TH AVENUE APT6D
     JAMAICA, NY 11434




                                Department ofthe Treasury
                                tntemal Revenue Service Center
                                Cincinnati, OH 45999-0013
                                                                           Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 13 of 55 PageID #: 158




OO
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 14 of 55 PageID #: 159




                                                                                                                                                                            OMBNo.1BW>123
Form   1120S                                            U.S. Income Tax Return for an S Corporation
                                                                 Do notfile this fomi unless the eorporatlon hasflted or is
DraErlinsnl ot ma Treastay                                         sttaching Form 2SS3 to eieet to he an S corporation.                                                       2015
tnwind Rsveraia Ssivico               ^ Information about Form IftOS and He separate Instructions te at wwwJ$9.gov/tonn1l20a.

A   SelBoSen sllsedw data                           Name                                                                                                         D Employer McitSneafioaaumbw
 - 02/03/05                          TYPE           DIVINE LIMO INC                                                                                               XX-XXXXXXX
    wm^eeSnSliSr^                    OR
                                                    Numfier, street,snd room or buHs no.If bPX>.box,seeInatiuottona.
                                                    163-35 130TH AVENDE APT 6D
                                                                                                                                                                 E DxtalncorparBtBd
                                                                                                                                                                  02/03/05
                                     PRINT
C ctMkiraehpduis ri                                 City ortown,itsta or ptevinee, country,end Zip orforalBn posiel eodo                                         F Totel assets(seolnsuuetione)
    M-SatiflcivKr [J                                                                                                                                             $■                  -1,216.
                                                    JAMAICA                                                                   NY    11434
6 bffie corporation elBcfing to bo on ScorpoiafionbBgbnlngwfflitfifelaxyerff?                       __Ye3 [xJNo If "Yes,'attach Form 2553 If not already filed
H Check If; (1) npfnal return                              (2) .QName change (3) _ Address change
    Enter the number of sharehoidere who were sharehoWers during any part of the tax year
CBuOon. tnokide onjy trade ly bustness Income and expenses on ilnes 1a Ihrouflh 21. See the {nstmclions for more tnfcrmaBon.
    1 a Gross receipts or sates                                                           la              49.836.
               b Returns and eliowancsB                                                                                        lb
               e Balance. SiMact line lb from One la                                                                                                                                    49.836.
           2       Cost of goods sold (atoch Form 1126-A)
           3       Gross proflLSutrtract line 2 from yne 1c                                                                                                                             49,635,
           4       Net gain (loss) from Form 4707, line 17 (attach Form 4707).
           6 Ottierlncotn8(loss)(^lnstrs-'aU5ttiemen|)
           6       Total Incoma (toae). Add tlrws 3 flirough 5                                                                                                                          49.836
           7       Completion of officers (see Instructions • attach Form 1126-E).                                                                                 _r.                  38.245.
           B                                                                                                                                                          8
           0       Repairs and maintenance                                     ■                                                                                   _9_
       10          Bad debts                                                                                                                                       1®.
       11          Rents                                                                                                                                           IL
       12          Taxes and licenses                                                                                                                              12,                    1-708.
       13          Interest                                                                                                                                        13,
       14          Depreciation not claimed on Form 1125.A or elsewhere on return (attach Form 456^                                                                1£
       16          Deptetlcn (Do not deduct oil and ges depletion.)                                                                                                il
       16          Advertising.                                                                                                                                    il
       17          Pension, proffi-sharlng, etc, plans                                                                                                              17
       IB          Employee benefit programs                                                                                                                       18,
       19          Other deductions (attach stetemenO . . . . T .STMT                                                                                              il                   11,Q.99.
       20          Total deducUofts. Add lines 7 through 19 . . -                                                                                                  it                   51.052:
       21          Ordinary business Income fltrssX Subtract line 20 from line 6                                                                                   21                   -1.216.
       22a Excess net i
                   tax ^ea Instrurffions)                                                                                   22a
               b   Tax from Schedule D (Form 1120S)                                                                           22b
       .       c
       23a         2015 esfimated tax payments and 2014 overpayment credited to 201S                                          23a
               b   Tax deposited with Fcmi 7004 • > •                                                                         23b
               c   Credit fiK federal tax paid on fuels (attach Form 4138)                                                    23c
               d   Add lines 23a through 23c                                               . .'                                                                     23d
       24
       26
                   Esfimated tax penal^ (see (nstrucHons). Check H Fbrnn 2220 Is attached                                           '.                     □        24
                                                                                                                                                                    26
                   Ainmatt ovad. It line 234 Is smalerthan the lot^ of fines 22c and 24, enter emnsit owed
       26          Overpayment. If fine 23d Is larger than the total of lines 22c snd 24, enter amount overpaid                                                     28,
       27          Enter amount from fine 26 Credited to 20t6 estimated tax ►                                                           L       Refunded            27
                         ^               I dselvs fhel I have eximlttetf this ratum. Inducllng aceaamryino seheifulai end ciittemants. and te Q» bsst of tny knowledga end beUBf, it Is tnis,
                     eGnwl,«ndconip]m. Osdsrelienorprep(nf(ottwttanla)qtayef)tB,taMdenaIIIi«omiattonofwh1ehpFBp&nrha8snyhnowtBd8a.
Sign
Here                                                                                                                                                               wW prSt^p^ MOW
                           StgnBTU»orof9oer                                             Data                           TRie

                      Prfntrryps pnpatw'B name                              Prepaiei^ tl9natun>                             Date                                          PTIN

Paid                 Albert E.            Loclcwood           IV           Albert B.              Lockwood IV               ^0/15/1$                                      P.qQ^5Qi5.5-
Preparer             Rnn%nsme                 ALBERT LOCKWOOD TAX SERVICE                                                                            flSfllliL
UseOn^               FMb address              640    RrOERSTDE PR
                                              NEW YORK                                                          NY         10031-6944                Phanstto.

BAA For Paporwork Reduction Act Notice, see separate Inatruotlons.                                                            spsMMia       tsnsns                            Form 11203(2015)
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 15 of 55 PageID #: 160




Form 11208(2016) DIVINE LIMP INC                                                                                            XX-XXXXXXX
                     Other Information (see InstfuctlonsV
  1 Check accounting method:           a [^ycash ' b [jAccnial            c LJouwr(specify)*-
  2 Sea the Instructions and ei^the:
       a Businessacuv^. Limp^Service                                      b Product orsenilce. .   Prl^t^ Car_ Seinrice
  3 At any time during the tax yeer, was any shareholder cfthe corporsUon a diaregsnled errOty,a tnet,an eetate, w a
     nominee or similar person? If"Yes," attach Schedule B-1,Information on C^In Shareholders of an S Corporation
  4 At the end of the tax year, did the corporation:
   a Own directly 20% or more,or own.directly or indirectly, 50% or more of the total stock Issued and outstandlns of


                     (!) Name Of Corporation                                  (in Errwioyer        (in) Country of          iv)Percerriage        Perc8nlaa8ln(lv)
                                                                               Identlncatlon         tncorporatton          ol Slock Owned       100%,Enter the
                                                                              Number (if any)                                                Date(fiatMsQuained
                                                                                                                                                 Subcfia^S
                                                                                                                                              SUbstdlsiyEtQCtion
                                                                                                                                                   Was Mode




     h Own directly an Interest ol20% or more,or own,directly or Indirectly, an Interest of60% or more in the profit, toss, or
       capital In any fbieign or domes&c partnership(Including an entity treated as a partnership)or In the benefidal Interest
       of a trust? For rules'of oonstructiveownership,see Instructions. If Yets,.' complete(D through(v)iretow
                         (1) Name of Entity                                 (in Emplwer                            (iv)Cotmtry of                 (v)M8xEtnuin%
                                                                               iflentiircation
                                                                              Number Of any)
                                                                                                   w                  Oiganizafion                Oemed In ProfO,
                                                                                                                                                  Lossiorcsplis]




 6a At the end of the tax year, did the coiporatlon have any outstanding shares of restrfoted stock?
       If Yes,'complete lines (I)and (fi) below.
      (I) Total sheres cf restrlctad stock                                                                       *-
      (II)Total shares of non-restrided stock                  •                                                 ^
     b At the end orf the tax year,did the corporation have any oufstandlng stock options, warrants, or sirrSar Instnjments?
       If Yes,'complete lines(0 and (H) below.
      (I) Total shares ofstock outatendtng cd Qte end of the tax year
      (li) Total shares ofstock outstending if afi Instruments were executed
 6     Has this corporation filed, or Is It reqidred to file. Form 8918, Material Advtsor Disclosure Statement,to provide
       Information on any repcrtabfe transaction?
       Check this box If the corporation issued i bficty offored delit instruments with original issue dtscourri
       If checked, the corporation may have to i )Fonn 8281, Informafion Return for Pidillciy Offored Original Issue
       Discount Instnjments.
       IfthecDi              ^      ^ corporation bafore It elected to be an s corporation or the corporation aoaulrer
       an asset wnn a      determined by leforence to the basis of me asset(or the bssfo of any other proper^)in
       the hands ofa C corporodlon and(id has net imreallzed built-in gain In excess ofthe net recognized buRt-In gain
       from prior years,errier ttfo net unrtellzed biritt-ln gain reduc^ by net recognized
       built-in gain from prior years(see{nstrueficns)                                               *-$
 9 Enter the accunrulated earnings and profits ofthe corporatlcn at the end ofthe tax year                       $
10 Does foe corpofatlonsatlslybott)ofthe following^ conditions?
     a The conioretlon's tote! receipts(see Instfucficns)for the tax year were less than $250,000
     b The corporation's total assets at foe end of the tax year were less than $250,000
       If Yes,'the oorpbration Is trnt required to complete Schedules L and M-1.
11      During the tax year, did tifo oorporafion have any non*shareha1der debt foal was canceled,was forgiven, or had the
      ■ terms modified so as to reduce foe prindpal amount ofthe debt?
        If Yes,'enter foe amount of prindpsl reducfion
12 During the tax year, vras a qualified subchaptar S subsldlaiy election terminated or revcked?Tf Yes',see instructions
13 a Did fire corporation make any payments in 2015 that would require it to file Fonn(8) 1099?
     b If Yes.'dM the corporation tile or wfil It file required Forma 1089?
                                                                                                                                             Form 1120S(201S)




                                                                      SP8A0t12 08J13/16
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 16 of 55 PageID #: 161




Form 11208(2016)         DIVINE LIMP INC                                                                              XX-XXXXXXX                Pages
               I Shareholders'Pro Rate Share Items                                                                                   Total amount

Ineomo     1 Ordinary businesB Income (toss)(page 1,One 21)                                                                                  -1-216.
(Loss)     2 Net rents! rral estate Income(loss)(attach Form 862S)
           3a Other gross rental Incoilie(loss)                                                    I Sal
               b Expensesfrom i^er rents]adbtties(attach statemenQ • *                      ■•      3b
               c Other net rental Income(loss). Subtract One 3b from line 3a ...
           4     Interest Income
           6     Dividends: aOrdlnary dividends
                                 bQualifled cBvidands                                              1 6bl
           6     Royalttea
           7     Net stiort-term capital gain (loss)(attach Schedute D(Fonn 1120S))
           8a Net long-term c^tai gain (loss)(attam Sdredule D(Form 11208))                                                8a
               b CoIIeoflblaB(28%)gain (loss)                                                    |8b.|
            c Unrec8pt;s6dssclion1250^In(8llachsts(6menQ                                           I 8c
                                                                                                      |
           8 Net secGon 1231 gain(loss)(attach Form 4797)                                              .
          10 Other Income(loss) fsee-fnstructlcns)                            Tvpe»                                        10

Deduc     11 Section 179 deduction (attach Fonn 4562). .                                                                   11
tions
          12a Charitable contributions                                                                                     12a
            b Investment Interest expense                                                                                  12b
               c Section 89(e)(2)expenditures (1) IVpe               „                                     .(2) Amount ►   12c (2V
               d Other deductions(^Instructions) . .Type                                                                   I2d
Crsdita   13a Ixw-lncoma housing credit (section 42(D(5)) .                                                                13a
            bUiw-lncome housing credit (other)                                                                             13b
               0 QualinBd rshatdttstion sxpendHures (rents] r^ estate) (                                                   13c
               d Other rental real estate credits (see instrs)             Type                                            13d
               e Other rental credits (see Inslis)        IVpe ^      _                                                    18e
               f Biofuel producer credit (attach Form 6478). .                                                             13f
               a Other credits (see htslrucllons)        . » . .Type'
Foreign   14a Nmne of eountiy or U.S. possession
Trano-                                                                                                                     14fa
               b Cross income from all sources
actlona
               0 Gross Inormie sourced at sharatrotder level                                                               14c
                 Foreign gross Income sourced at corporatB level
               d Passive category • . .                                                                                    I4d
               e Generd category                                                                                           14e
               f Other (attach statement)                                                                                  I4f
                 Deductions allocated and apportioned at sharetrolder level
               B Interest expense ^                                                                                        I4fl
               h Other                                                                                                     I4h
             ■ Deductions allocated and apportioned at corporate level to foreign source Income
            1 Passive category                                                                                             14f
            I General category                                                                                             1.41
            k Other (attach statemmit)                                                                                     14k
                 Other Infcnmatlon
               I Total Ibreign taxes (dieck one): ^ [J Paid                       Q Accrued                                141
            m Reduction In taxes available for credit
                 (attach statement)                                                                                        14m
               n Other tbrelBn tax Information (attach statement)
Altema-   15e Po8t-1986 depredation adjustment                                                                             I6a
ttve
Mini
            b Adjusted gain or loss .                                                                                      16b
mum         e Depletion (other than oil end gas)                                                                           ISc
Tax
(AMT)       d Oil, gas, and geotheimal properties — gross Inoome                                                           16d
Items       e Oil, gas, and geothermal properties - deductions .                                                           16e
           ■ t Other AMT ttemslettBchstat^ent)                                                                             I6f
Items     16a Tax-exempt tnterast Inoome                                                                                   16a
Affec-
            b Other tax-eirompt income                                                                                     18b
ttng
8har»-      c Nondeductlble expenses                                                                                       16c
hotder
               d CKstrtbutlons (attach stmt If required) (see Instrs)                                                      16d
               el                                                                                                          16e
baT                                                                           8P8A0ia4   Qs/tsne                                       Form 11208 (2016)
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 17 of 55 PageID #: 162




Fomi 11208(2015)          DIVINE LIMP INC                                                                       XX-XXXXXXX
                     I Shareholders'Pro Rata Share Items fcontinued)                                                        Total amount
Othor       17a invsstmenttnQome
Infor
mation
               c DMdend distributions paid from accumulated earnings and profits
               d Other Items and aniiDunts
                (attach statwnent)
Recon-      18 Income/loss reconciliation. Combine the amounts on lines 1 through 10 in the far right column.
cltiatfon         From the result,subtract the sum of the amounts on lines 11 throwih 12d and 141                                   -1.216
                                Sheets per Books          I        Beginning of tax yeaT                           End oftax year
                         .Aaseta
  1 Cash*.
  2a Trade notes end accounts lecetvabie
    b Less allowance for bad debts ....
      Inventoifes
    U.S. govemmmrtobUoatlons
    Tax-exempt securities(see instructions)
  6 Other cunent assets {attach stnit)      .
  7 Loans to shareholders
  8 Mortgage end real estate toans
  0 Oflter InvBslmerris putsch ststemenO
 iOa Buildings and other depredable assets . •
   b Less accumulated depreciation
 11a Depletable assets
   b Less accumulated depletion
 12 Land (net of any amortization)
ISa Intangible assets(amorttzablB onV) .. ■
   b Less accumulated amortization
 14 Other assets(attach atmQ
 16 Total assets
      LfablHtlea and Shareholdars' Equity
16 Accounts payable
17 FiAortgegeSb notes,bimds payable In less than 1 year
18 Other current labSBesCsttschstmi)
18 Loans from shar^olderB
20 Mortgages,notes,bonds payable In 1 year ormore
21 -OltterllalilElies (attach statement)
22 Capital stock
23 Additional patd-ln capital
24 Retained emntngs
26. Adjustments to shareftoltlens'equity(ell stmO • •
26 Less cost of treasury slock
27 Totalllabllitlesendshareholdsfs'equity .
                                                                   8P6A0134 oenans                                            Form 11208(2015)




                                                                                                                                    at]
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 18 of 55 PageID #: 163




Form 11205(2016) PIVIMB LIMP I»C                                                                          XX-XXXXXXX                      Page 8

                     Reconciliation of Income(Loss)per Books With Income(Loss)per Return
 1 N8tincom9(io88)parbockB                                 -1.216.   8 Income reendsd on books this yaarnoHnchxted
 2 (nGomelnciu(le(tonSc!iedii]eK,l(nesi.2,3c,4,5a,6,7.                 on Schedide K.Inos 1 tfrough 10(Itsnilze):
    8b,9, and 10,not recorded on books thts^ar itemize};              8Tax-exemptintBfssl S„

 3 Expanses recorded on books this year nd                           6 Deductions Includsd on Schedule K.fnes 1 throu^
    Inauded on Schedule K,Dnes 1 through 12.                           12 and 141, not charged against bock income this
    and 141(Itemize); ■                                                year(llendzeh
  a Depreciation ■ • .. $                                             8 Depreciation .. $                    .
   bTFavsjamlenteitalninam $                       _
                                                                     7 Add lines 6 and 8
 4 Add Hnes 1 throunh 3                                    -1.216.                                                                   -1.216.




                                                                                                                          (c)ShBTehoUers'imdls-
                                                                       (a)Accumdated                  (b)other             litnutedtaxabtelncome
                                                                      Bcyustments account       adjustments account
 1 Balance at beginning oftax year
 2 Ondlnary income tirom page 1. bne 21
 3 Other additions
 4 Loss from page 1,fine 21                                                        1.216.
 8 Other reductions
 6 Combine lines 1 through 5                                                     -1,216.
 7 Distributions other than dividend distributions
 8 Balance at end of tax year. Subtract One?from line 6                          -1.216.




                                                                                                                                        m
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 19 of 55 PageID #: 164




                                                                                                                                                    h7lll3
                                                                              □ Final K-1                    n Amended K-1                       OMBNa 10454123
Schodule K-1
(Fofm1120S)                                                         2015                         Shareholder^ Share of Current Year Income,
O«patmentof Ota Treasuty            For cstondET year 2015, ortax                                Deductions. Credl ta. a nd Other Items
InttmB)Ravonua Ssrvtea
                                    yoarbaglnrthB.                   ,2016     1     Ordinary budnees Income (loss)       13   Credits
                                            aiNino                                                              -1.216.
                                                                               2     Kel rsilal led estate Income Qoss)
ShareKoMer's Share of Income, Deductions,
Credits, etc, ^ see page 2 of form end eepaiate Instructions.                  3     Other net rentel tnoome (loss)

                   Information About the Corporation                           4     Interest Income
 A Corporation's employer tdentlflcafion number
      XX-XXXXXXX                               '                               6a    Ordlnaiy dividends
 B Corporation'& n^, address, dty, stete, and ZIP code
      DIVINE LIMO INC                                                          Sb Qualified dividends                     14   Forefgn transactions
      163-35 130TH AVENOB APT 6D
      JAMAICA, NY 11434                                                        6     Royalties

                                                                               7     Net short-term capita! gain (loss)
 C IRS Center where corporation filed return
      Cincinnati, OH               45999-0013                                  8a Nat long-term capital gain (loss)

                   Information About the Shareholder
                                                                               Bb    CoilectfiileB (28%) gain (loss)
                                                                                                                                             -



 D SharehoIder'& ktentl^ng numtier
      lOB-52-0292                                                              8c    Unrecaptured section 1260 gain
 E Sherehotder'a name, address, city, etste, and ZIP code
      DAVID JONES                                                              8     Neteecfion 1231 gain (loss)
      163-35 130TH AVENUE
      STE     6D           •   .                                              10     Other Income (loss)                  16   AllernaSve ntinimuin tax (AMD Hems
      JAMAICA, NY 11434


  F Shareti'oIder'B perbantege of stock
      ownership(ortexyear                                    100.00000 *




                                                                              11     Section 170 daductian                16   Itens eflecting shseMde ba^

                                                                              12     Other deductions




                                                                                                                          17    Other Information




                                                                                       *S0e attached statement for additional Information.
BAA For Paperwork Reduction Act Notice, see Instructions for Form 11203.                                                     Schedule K-1 (Perm 11208) 2018

                                                                        SPSAQ412   0en)4/1S
 Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 20 of 55 PageID #: 165




Schedule K-1 (Form 11203)2015               DIVINE LIMP INC                                                                       XX-XXXXXXX                                 Pegel
This list idonttfles the codes used on Schedule K-1 for all shareholders and provides summarized reoortiM Infor^on for sharehoiderB
whoflte Form 1040. For dettflsd reiraitlng and fHIng Information,see the separate Shareholder^ Instructions for Schedule K-1 and the
Instructions for your Income tax leuirn.
     OriHn&fybutlMnUiefiiiMt.                                                               Code                                           Report on
     oriKvipsiSve via enter on yourreturn Qs
                                                                                            N CracftforBngloysrsoclalsficultyand
                                                  Report on                                     Medicare taxes                                      Bee ths ShcretuidBdb
     nssslveloBs
     Restive inoonio
     Nonpattivelou
                                                  Bse ttts Bhsshcklers InstracUons
                                                  Schedule E,Ins 28,column(g)
                                                  Sclwdulo E,Ina 28,cdumn(h)
                                                                                            O BaakupwQhhcidIng
                                                                                            P OUierctadlta

                                                                                        14 Foreign trsnssctlons
                                                                                                                                       }            kiitrueticns




     Nonpeseivelnoeina                            schedule E,Ine 28,odumn(D
 2 Net rental ml tttitetneone(leu)                See the Sttsrtlnldo^ tnstrucdens           A Nan(»orcauniiyorU.8.posB68skin
                                                                                             B tSrossfemmw Com 8l sources

                                                                                                                                       }
 3 other n*trental bwonw(lose)                                                                                                                      Form 1116,Part I
     Nettncsme                                    Sehedula E,Ins 29,column(g)                C Gross bKemsaourced at
                                                                                                thcrslteidef level
     NetloBS .                                    Sse the Shirainldsi^ bistruaOons
 4 Intareet income                                Form 1M0,Gab So                           Foreign gmseUtoome soiaoed atcorporate level
 8a OROnarydtvUmrls                               Foim104Q,Gna9e                             D PsEdwe categaiy                             *~|
                                                                                                                                                   Form 1116 PsitI
 5b CtuelUled dMdtnda                             Form 1040,line eb                          E Qeneralootagory                                  j— Potmll
 6 Reytlflca                                      Schedule E,Una 4                           F Other                                       J
 7 Natehert4tmioapaelGstR(lm)                     ScheduteDiPneO
                                                  SchedtflBD,ar»12
                                                                                            G Inte^expeciBo                                 FaRn1116 Peril
 B a Netlong4enn eejdIU gtin(loss)
                                                                                            H Other                                       ■ Fimn1116Paill
  B b CoUeotlblBS(28%)eabi(Ioh)                   28% Ra» Oaltt Woctntwat,n»4
                                                  (Behedule D lAslnicitona)                 Daduc^ns allocated and apporiiated at corporate level
 8C Unrecsfitarsd sceOon 1260 e^n                 Sea fta Shamholdei^ tnetruettona          to forelgr}sourco fncome
 9 Net soefton 1201 gain(loss)                    Sea ttio ShacsTioldsr^ matnietlona         I Pusslvacalegcty
10 Other iRceme(loss)
     Cocfe
     A Other portioeolnoonia(loss)                Sae tlia Sharsholilef^ Initiuetlons
                                                                                             J General cresgoiy
                                                                                             K Olhar
                                                                                             Otfter.lnbnnatlon
                                                                                                                                       }           Form 1116.Psrtl




                                                                                             L Totalforelsn(ores peM                        Fcmi 1118,part It
     B InvokrtsryconvwBtanB                       Sse ttte Bhamhotdar'B Iratruetions
                                                                                             M Total fatsign taws aoonied                   Form 1118,part II
     C Boa IZMBanlmctsendstraihtlss               Fomt0761,Ina 1
                                                                                             N Rsducfion In taxes HvailablslCrctadil        Femi incline 12
     D Mining explofstlon cods recapbra           Saa Pub'GOS
                                                  Seo tfio SharehoBtt^ Instmodons            O Foreign itedng gnus iBisiptt                 Form 61973
     E Otherin^B doss)
                                                  Saa Bis BhsiehoWar^ Instruetlorui          P ExtratenHsttsI Income exdusicrl              Form 6873
11   Section 1TB deOuetlon
                                                                                             Q Other rorelBntrBntactJans                    See Die Shsmtioldei^i Igsbuoflera
12 Other dwluellons
     A CBShe(intitbut!ons(60%)                                                          15 AUemstivo ntfnimumtax(AMT)Ben»
     B CashcsntittMlIons(W%)                                                                 A Post^1888deprB«iottonB«|]uBtment
     C Nanc8thcontnhu6ani(60%)                                                                   Atflustad gain or teas
                                                                                                                                                    SeeltieBharelwtdei'i
     D Nonci»h«ontitt>uaani(30V.)                    —   SesthsBharehcldeds                      Oeplatlon(oBiarthan ell & gas)                 _ Inslnicttonaendlhe _
                                                         instnictloni                                                                               Insbuetlons(cr Form 8261
                                                                                                 Oil,ges,&geotharmd <- gross Income
     E C^lala^n^cgarty to a 60%                                                                  Ofl, gea,& geolhermal—deducUona
     -F Cdp(W6alnprQpsity(2im)                                                                   Other AMTiisffls
     0 ConlikllonsCKKm)                                                                 16 Items alTectlng shsreholder baslB
     H tnvastmontlntsnsteitpsnta                   Farm 4982,Rnsi                            A Tax-exempt IntoresllnoamB                    Form 1040,DneBb
      I DetfuMora —rcyettylRoonw                  88hsdulBE,llRaie                           B Other tax^xamptliteome
      J SeBSon6e{o)(2)iBq»ntftijnB                •Sea the Sharahddsi's htstnicilona         C NondedustaileexpenBas                                Sea Ore Shant»td«ri
                                                                                                                                                    tnslnietions.
     K Dettuottons-portfolio(2%noor)               8ch8duiBA,Ilna23                          D Olstiiliullont
      L DstfucOora'-prnttOto(other)                SchaduleA,lliie2a                         E Repqpnsnlorloan from eherehoMers
     M PreprDducQva period eiqientes              Sea ftw Shareholder's Inshudlons      17 OUierlnrormstlon
                                                                                           A invastmaflilnooma                                  Form 4652, Ine 4a
     N Conunstdal levNtdhsilan deducOon kom                                                                                                     Foim49S2.(lne6
         rents]reel estate aoldOes                 Sse Form 8692 hstnjdiont                    Invasbnsnl expenses
     O   RerofBStalfonexperaededucdon.             See Oie Shareruddn'B instnisUons              Qualffied rehablitathm expenditures
                                                                                                 (otherOien rsntsl real estate)                 Bes the Shareholdailt tnslmetlons
     P   ooroestloproduoSonseSvRsslntonnatlon      See Form 8803inslmoSons
                                                                                                 Basis of energy property                       Sea Ihe Srtereholdei^ lioinicbonB
     Q   Ouemtedpioduatlonactlvtlieslnoome         F0nilB809,ln87b
                                                                                                 Reoaptuia oriow4nooma houslns credn
     R   EiTtptoyort Fofm VWwagM                   F«m6909,lno17                                 (section 42^6))                                Form 8811, Ine8
   8 other dsdueilorts                             See the StwotaldBr'S Instruottoni             Recapture diaKMnoame housing creA
13 CratSts                                                                                       (ottiei)                                    Form 6811, OnaS
                                                                                                  Recapture Minvesimani credR                See Form 4265
     A l.ouMncanwhouBlnDci«dIl'(iosllQn42d)(S))
         (hiin pffraooe bultdJngs                                                                 Receptixo of etheroroiSs                  Sea the Bharehcldai'a InttmoBora
     B UowMnsoms housing ctBdB(D(hat)ftom                                                         LosX-liaokkUsmsi — compiatBd bno-tenn cnretacts           Saa Form 6697
         pra-ZOOSbuRdlnss
                                                                                                  Look-tscX t/Usrast—jnoome forecast rnslhod                BeePerm fflS6
     C Low^nKiishoustrnoretn {section 42(D(5))
         inxn potl400r iMmngs                             See Bw Shsrshoidei'S
                                                                                                 aqxHtHonsotpfepBrtywahsseaonlTSdaduetlons
     D LrwMncemo housing credit(other)from                Insbuctkms                             RscspeutBOfteclon 178 deduction
         postaoortxiidings
                                                                                                 Bee&on 453(1)0)inftirmaSon
     E QuamBdrBhahHtaSonexpenSbtfesCraiTlal                                                      Seetoi 453A(^ MomtBtian
         real estate)
     F Oltierienlelreal estate craM                                                              Beenon 12eO(b)Informaaoti
                                                                                                                                                                   See Bis
     G Ottnr rental credits                                                                      Irsereit sHoeaWe to produetton eiqpendltutes               — •ShstelMldQr'l
                                                   Form 1040b Bne 73,txsr o                      CCF nontinSfiedntlhdfawals                                    Inttnidlons
      H UndtsMtiutsd capital gsinscreclt
      I BlohiBl producer credit                                                                  Oepledon mfomottois—OS end gas
      J vuoitr opportunity credR                                                                 Reamvad
                                                      _ seemsSturatiotdfirs
      K (XsebtedBsceasorerft                            InstrucflorB                             Sedicn 108(1)hfCrmaDon
      L EmpnysTmenizone employraaiTt credit                                                       Net hwestmsnl income

      M OreiSt(Or tncreastfig research eclivWaa                                                   Other iRfaflnsdon

                                                                                                          8P8A0412 oa»47i6              Schedule K^1 (Fcfm 1120S)2016


                                                                                                                                                                                ^7(1
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 21 of 55 PageID #: 166




FcnnH.2S"E                                               Compensation of Officers
                                                                                                                                     0MB No. 1645-2226
(Ray.Oooombar 2013)
                                            Attach to Form 1120.1120-C.1120-F, 1120-REiT, 1120-RtC. or 11208.
Oepaitmentef On Troatury
atlonial Revanua Servloo            *■ biform^on atsroi Form 112&E and its ssparste bi^ucttons is at wwwJra.govf^nn1125B.
Nan»                                                                                                                EmployarltfMttlBatOon nomber

DIVINE LIMO INC                                                                                                     XX-XXXXXXX

Noto. Complete Fonn 112S>E only If tot^ receipts are $500,000 or more. See instructions for daflnltton of total receipts.
                                                                        (c) Percent of            Ftercent of stock owned               (1) Amount of
 .1              (a) Name of oiilcar            (h) Soda! securl^        time devoted
                                                      nianber                                                    (a) Preferred          compensation
                                                                           to business'       <ct) Common

DAVID JONES                                     REDACTED                    100,0 %              100.0 %                         %             3B.245;


                                                                                      %                     %                    %


                                                                                      %                     %                    %


                                                                                      %                .    %                    %


                                                                                      %                     %                    %


                                                                                      %                     %                    %


                                                                                      %                     %                    %


                                                                                      %                     %                    %


                                                                                      %                     "%                   %


                                                                                      %                     %                    %


                                                                                      %                     %                    %


                                                                                      %                     %                    %


                                                                                      %                     %                    %


                                                                                      %                     «                    %


                                                                                      %•                    %                    %


                                                                                      %                     %                    %


                                                                                          %                 %                    %


                                                                                      %                     %                    %


                                                                                          %                 %                    %


                                                                                          %                 %                    %

                                                                                                                                                   38,245.


 3 Compensation of officers clatmed on Form 112S-A or etsewlKire on return
 4     Subtract tine 3 from fine 2. Enter the result here end on Form 1120, page 1, line 12 or the appropriate
       line of yciB* tax return ■                                                                                                                  36,245.




                                                                      CPCA2W     OSA&IS
                                                                                                                                                    gii
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 22 of 55 PageID #: 167



     DtVINE LIMOINC     XX-XXXXXXX


     Form 1120S, Page 1, Line 19
     OtNer Deductions



     BANK CHARGES                                212.
     MISCELLANEOUS                             2.G33.
     PARKING FEES AND TOLLS                      239.
     TRAVEL                                      805.
     GAS                                       4.219.
     CAR WASH                                    GSO.
     AUTO REPAIRS                                286.
     LEASE PAYMENTS■                             282.
     RENT A CAR                                  400.


     Total                                    11.099,
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 23 of 55 PageID #: 168



            DIVINE UMOINC     XX-XXXXXXX



            Supporting Statement of:

            Form 3.120S pl-2/OrOBS Sales

                                   Description          Amount

                                                          21.887,
                                                           6.203.
                                                           1.125.
                                                          14,634.
                                                           5.987.


            Total                                         49,836




                                                                          m
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 24 of 55 PageID #: 169




    October 15,2016


    DAVID JONES
    163-35 130TH AVENUE
    STE6D
    JAMAICA,NY 11434

    Dear DAVID JONES,

    Enclosed is your 2015 Schedule K-1(Form 1120S), Shareholder's Share ofIncome, Credits,
    Deductions, etc., which has been filed with the 2015 Form 1120S U.S.Income Tax Return for an
    S Corporation for DIVINE LIMO INC.

    The amounts reported to you on lines I-17 ofthe Schedule K-l (Form 1120S), Shareholder's
    Share ofIncome, Credits, Deductions, etc., represent your share ofincome, credits, deductions,
    and other information to be reported on the appropriate lines of your tax return. The IRS uses
    codes on some lines ofthe Schedule K-l to identify the item and provide reporting information.
    These codes are identified on page 2 of the K-l.

    Enclosed is your 2015 New York Schedule K-l Equivalent(Form CT-3-S), which has been filed
    with the 2015 Form CT-3-S New York State S Corporation Franchise Tax Return ofDIVINE
    LIMO INC.

    Should you have any questions regarding tiiis information, please do not hesitate to call.

    Sincerely,




    DIVINE LIMO INC
    163-35 130TH AVENUE APT 6D
    JAMAICA,NY M434
     DIVINE LIMO INC                                      ^
     163-35 1307W AVENUE APT 6D
     JAMAICA, NY 11434




                                  NYS Corporafion Tax
                                  PO Box 15182
                                  Albany, NY 12212-5182




Oo
                                                              Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 25 of 55 PageID #: 170




cn
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 26 of 55 PageID #: 171




        J^EW             CT.2
                                        Department of Taxation and Flnanoe
                                                                                                                        THIS FORM MUST
            YORK
C        .STATE                         CoipoFation Tax Return Summary                                                   BE FILED WITH
2015>i^                                                                                                                  YOUR RETURN


    1   Legal name
        of corporation    1.   DIVINE LIMO INC                                         Payment encloaed                               25


 3 Retom type                                                                                                                3.1            CT3S
 4 Employer ID number(EIN)                                                                                  I <-l52 1-1              2451231
 5 File number(FCC)                                                                                                                  S.I        AAS
 6 P^d beginning date (mm-rAf-yy;                                                                                 6..       03,      PI             15
 7 Period ending dale (miiKftFyxl                                                                                 7.        12       31             15
 8 Amended (Y^l-tH))                                                                                                                       8.
 9 Address cttange             N=0)
10 Final(Y^l;N'^)                                                                                                                         10.
11      NAICScode                                                                                                              11.
12 MTA Indicator(WoneBO;yof;A/«2;BoWa3;                                                                                                   1Z
13 Federal 1120-H filed                                                                                                                   13.
14 REIT/RIC indicator                                                                                                                     14.
15 Tax due/MTA surcharge                                                                                  16.                         25
16 Mandatory first installment(MFI)~ no extension filed and tax due Is ovBr$1,000                         16.
17a Return a Gtn to Wildlife                                                                              17a.
17b Breast Cancer Research arxj Education Fund                                                            17b.
17e Prostate and Testicular Cancer Research and Education Fund                                            17c.
I7d 0/11 Memorial                                                                                         I7d.
17e Volunteer Rreflghtlng &EMS Recruitment Fund                                                           17e.
I7f veterans Remembrance                                                                                  17f.
17g Women's Cancers Eduoatlon end Prevention Fund                                                         17fl.
18      Balance due                                                                                        18.                         25
19 Amcuit ofoverpayment credited to next period - NYS                                                      19.
20 Refund of overpayment                                                                                   20.
21      Refund of unused tax credits                                                                       21.
22 Tax credits to be credited as an overpayment to next year's return                                      22.
23 Amount of ovenpayment credited to next period - MTA                                                     28.
24 Amount of MTA surcharge retaDatory tax credit to be refunded                                            Mt
26 Fixed doSar minimum                                                                                     25.
26 Designated agenfe (Articte 9^)or oombinad parenfa (/Srticle 33)EIN                                      26.          H
27 New York recetpta                                                                                       27.                                1.1
28 Have you been convicied ofen offense(NYS Penal Law. Art. 200 or 496, or section 195.20)?                                          128- 1
29 Paid preparer's EIN                                                                                            29.
30 Prepare!^ NYTPRIN                                                                                                     30.         10B56037
31      Excl. coda                                                                                                                    31.




                                                                                    Poroffice use onfy




          S410011510SO

                                                               NYCZieU   1202/15
                                                                                                                                        8It
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 27 of 55 PageID #: 172



Page 2 of 6 CT-3^S(2016)
                                DIVINE LIMO INC                                                                                          XX-XXXXXXX




Provltfd the Information for lines 1 through 10from the corresponding lines on your federal Form 1120S,

   1 Orcfinary business income or loss .                                                                                            1                      -l;-2l6.
   Z Net rents) real estate Income or loss                                                                                          2
   3 OthernetrentallnGomBorloss. . .                                                                                                9
   4 Interest Income                                                                                                                4
   6 OrallnBry dividends                                                                                                            5
   6   Royalties                                                                                                                    9
   7   Netst)ort-isrm capitalesin or loss'                                                                                          7
   8   Net long-term capital gain or loss. ..                                                                                       8
   9   Net section 1231 gain or loss                                                                                                9
  10 Other Income or loss                                                                                                          10
  11   Loans to sharehoMere(Uom f^rslFom 1120S. Sdwduls L, Uno 7,co/omna b andd)
         Beginning of tax year                                          End of tax year
  12 Total assets(from federal Forpt 11208. Schadula L line is. cr^unm bandd}
       Beginning of tax year                                            End of tax year •[_                      -1,216.1
.13a Loansfrom shareholders fAoi          federal Fdm 1120S. Schedule L, Bne 19, co/uot^0 and di
       Beglnrlng of tax year        1                             End of tax year •!
13b If any ponton of aid)loans tsas used as basis to deductctorent or suspended loss,enter the amount ised                        ISb


Provide the information for Knee 14 through 21 from the corresponding lines on your federal Form 1120$.
Schedule M-2.(Show aniynegaWe amounts vfKh a minus(-)sign;do not use parentheses orbrackets.)
                                                                     Aooumidated ai^lmsnls                   Olhar &t|justmails          Shardtolders'undi^rflxited
                                                                             accoutn                              acccunt                iHvaife tnccme sredoiisty
                                                                                                                                                   taxed
 14 Balsnoe et beginning of tax year
 16 Ordinary income from federal Form 1120S,
      page 1, line 21
 16    Other additions
 17 Loss from federal Form 1120S,
         page 1, line 21                                 .                             _Lu21L
 18    Other reduotlons              '
 19    Combine lines 14 through 18                                                     -1.216.
 20 DtstrlbutionB otherthan dhddend distributions
 21    Balance at end of tax year. Suljtract line 20
         fiiomfinelO                                                                   -1.216.


Computation of tax (see Instructlona)
Have you been comdcled of an offense, or are you an owner of an entity con\dcted of an offense,defined In                                              •—■
  NewYo^ State Penal Law Artide 200 or486. or section 196.20? (see Form CT-1. mark an X In one box) . . . . . . . . . .                               fl—I No         □
You must enter an amount on line 22; ff none, enter 0
  22 New York receipts (from One 103. ct^umnA (New York State)). .                                                                 22
. 23 Fbced dollar minimum tax faeefnafrvcdiom;                                                                                     22.                                25.

  24 Recapture of tax credits (see fnsfrucftonsj                                                                                   24
  26 Total tax after recapture of tax credits (add ilf/wa 23 end 24;                                                               2S
  28 Speoal.BildltliHial mottgsge recording lax oedll (cumOyear advened; see InslnictmKi)                                          16
  27 Tax due after tax credits (auMrscf One 26 kom One 25)                                                                        liZ.                                25.

First installment of esttmsted tax for the next tax period:
  28 Enter amount from Ikre 27                    -                                                                                28
  29 If you filed a request for extension, enter amount from Form CT-6.4, line 2                                                   29
  30 If you did not file Form GT-5.4 end line 28 Is over $1,000, emer 25% (.26) of line 28.
         pthanwise enter 0                                                                                                        I 30
  31   Add line 28 and line 29 or 30.                                                                                             TaT                                 25.


          44(XI02181030

                                                                                                                                                    NY8A0312    13/31/1S



                                                                                                                                                                       S77
 Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 28 of 55 PageID #: 173




                       Oepartnumt c(TaxsGon and Ftnanea
     YIom                                                                                                                                                            CT-3-S
            YORK
^          STATI        New York S Corporation Franchise Tax Return
2015                       ^ Articles d-A and 22
                                                                                                              All mere must enter tax period:

     Final return(tee(nsf»nfteiO         o             Amended reitvn           D                                          BOl-Ql-lS                              112-31-15

     Etnptoyer tdsnSficMlDn number(SNQ                                    FUonumbBf     Btolnew ietophone nunlber               M you ckdm an overpoymsni,
     XX-XXXXXXX
     Legal name efcnpomtlDn
                                                                    I     AA5            917-577-7039
                                                                                                               Trade nemelDBA
                                                                                                                                mstfcanXIntiwbox ...                                 □
     DIVINE LIMO INC
                                                                                                               Bt croounby armBRpanOon        Oafa reee/NKf (Ibr Tbx Depertmnf use onfyf
     oto
     Number artdstmal or PO box                                                                                 Oaleorinooipaisilon

     163-35 130TH AVENUE APT 6D                                                                                 02-03-05
     cay                                                                              ZIP coda

     JAMAICA                                                                    NY    11434
     NAIC6 busiReia eode number(Aom NVS Pub91(9            ItaMosslbhsna              If you need to             Nm Vok S iMon tfleolvt ue    Aii<£l(bfTex Dapsftmisnt un onty)
                                                           Qbevelsraw,
 ^485320                                     •             maricBnyinWiabeK      n
     NVe pdruipol buGinne aotMty
                                                                                      or phone MomuUoa
                                                                                      for cmorallon tax, or otho'tax hpes, you can do
     LIMO SERVICE                                                                     so WTO. Sea fltofeess fcftwn^ln Form CT-1.
     Has the                                                                                               ■(Number of aftatetaldon

       Yeei                   Noe'       '       If Ylsft entereffiecQvodata:                                       1
                                                                                                                                                             Pawnartlereiosed
 A Pay amsunt shown on One 48. Make payable to; New York SfsteCoiporsfien Tax
 ^ Attach your payment hete. Detach ail dtecK stubs. (See iiostrectfoffs fordetefls.;                                                                                              25,

 You must attach a copy of the following: (1) fodsral Form 1120S as filed; (2) Form CT-34-6Hi (3) Form CT-60; (4) any appUeabto
 credit claim forms, and (8) Form CT-22S.

 B     Ityou filed a retum(s) other than federal Form 11208. enter the form number(s) here

 C Enter your business apportionment percentage (//om/Zne 104^                                                                                                     >1 O.OOOOfcl
 D Did the S coiporation make an IRC section 338 or 4S3 election?                                                                                              Yes • □ no.D
 E Did this entity have an tntarest in reel property located In New York State during the last three years?                                                    Yes* □ No • □
 F Has there been 8 transfer Of scqidsUon of a oonirfdlngintEreslio this emkyduftng the last three yeers?                                                      Yes • PIno •! I
• ® If the IRS has completed an audit of any cfyour returns vdthln fire last five years, list years . . . . . I                                                                            1
                                                                         /
 H     If this return (s for a New York S termination year, mark an X In the appropriate box to Indicate which method of accounting was
     used for the New York $ short year (see Instructions, page 4) . . . . Normal accounting rules □           Dally |xo rate allocaiion \ I
 I MarkanXInfheboxfiyouarslIBngForroCT-STSasarsstAdthaniandatoiyNewYQikSetectlanofTaxLBw.AttiiteZlseclIanBfiaQ                           • p]
 J If you are one of the following, mark an X In one box:                                   QETC eCZ)                                 Qualified New York manufacturer •! 1
 K If you filed as a New York C corporation In previous years, enter the last year filed as such                                                                       *1                  1
 L Are you a residual Interest hotder In a real estate mortgage Investment conduit (REMIC)?                                                                    Yes • n No»D-




           440001161030

                                                                                                                                                                    NvSAOsia      laavie



                                                                                                                                                                                     8T5
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 29 of 55 PageID #: 174




                                                                                                                 CT-3-S(2O15)P8g0 3of6
DIVINE LIMO INC                                                                          XX-XXXXXXX

Computation of tax (continued)
Composition of prepayments fase fn^mcUat^i                      Date paid                    Amount
  32 Mandatoiy first Installment                           32
 83 Second Installipsnt from Form CT-400                   S3
 34 Third Installmerrt from Form CT-40D                   H
 35 Fourth Installment from Form CT-400                   35
 36 Payment vufth extension requaat from
      'FoimCT-5.4                                         M.
  87 Overpayment credited from prior years(seefnstrutaions)          37
  38 Total prspaymenls(a<kifines 32thmugh 37)                                                         •   so
  39 BelBnix(stA^Bne38ffmHns31;tf^3Bt5^fgatlwtfyie31,atiarO)                                              so                       25.
  40 Estimated tax penalty ^tnOfta^imawkmXbiBwtvcffFonn CT-222baasd»{l)                                                             0.
  41 Interest on iata payment(see frisfn/ctftin^
                                                                                              a-      •

                                                                                                      •
                                                                                                          40
                                                                                                          41
  42 Late finng and late payment penalties fsee/nsfn/cfions;                                          •   42
  43 Balance (addlines 39ffimug^ 42)                                                                      ,4?.                     2S_..

Voluntary glfte/contributlone(see Insducttons)'.
44a Return a Gill to Wildlife ...                                            1^
44b Breast Cancer Research & Education Fund . .                              1^
44c Prostate and Testlcuier Cancer Research and Education Fund               14^
44d 9/11 Memofial .                                                           m
440 Volunteer Flrefightlng & EMS Recruitment Fund                             440

44f Veterans Remembrance                                                      44f
44g women's Cancers Education and Prevention Fund                            ilisaj
 46 Addtlnes31,40.41.42,end44athroush44g                                                                  46                       25
 46 Balance due(IfBne 38Is less then line 45, subtract Una 38 from line 46 and etder here.
      Tilts Is the amount due;enter your paymentamount on line A on page 1.)                              46                      2^
 47 Overpayment(IfSne 38Is more than line 45, sufrfracf line 46from fine 38end enter here.
      This Is the amount ofyour oveqiaym&rt;see fnstrucdons.)                                             JL
 48 Amount Of overpaymantlo be credited to neid period fsee/nsfrvcffrms/                              ■ 48
 49 Refund of overpayment faubfrsef fine 45from/file 47;see fiisfructfons/                            j49




        440003161030

                                                                                                                          NYSA03S4 12/D7ns
 Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 30 of 55 PageID #: 175




CT-3-S(2015)Page4of6                                  INC                                                             52-24S1231


Computation of business apporttonmentfectdr(see instnjt^lons)
                                                                                                   A                         B
                                                                                           ' New York State              Everywhere
Section 210.A.2
  50 Sales of tangible personal proper^                                           * 69
  £1 Sal^ of electricity. .                                                       * 61
  62 Net n^nsfrom sales of real proDertv                                          ■   52
Sectton 210-A.3
  63 Rentals of real and tangible personal property                             • 66
  54 Royaltiesfrom patents,copydghts,trademarks, and Bimjlar Intangible                     '

        personal property                                                             64
  66 Sales ofr^hts for certain closed-circuit and cable TV transmissions
        of an event                                                               «   66
Sectton 210-A.4
  56 Sale. Roenslnn. or mantlnp access to digital products                        # 6?
8ectiot^2K)-A.6{a)(1) Fixed percentage method for quatltled financial instrvments (QFIs)
  67 To make this Irrevopahle elec^n, mark an XIn the tiox(see Ins^ucUms)                                                            '\mL
Section 210-A.6(a)(2}- Mark an XIn each box fhet la appRcabte(sea Instructions)
  Section 210^.6(a)(2)(A)                                                                                         1


  6B Interest from loans secured b/ real property                                     68
  68 Net gains from sales of loans secyred by real property                           66
  SO Interest from loans not secured by real property(QFI                •PI)         66
 61 Net gainsfrom.sales of loans not secured by real property(QFI •Q                  61

 Section 210^.e(aK2)(B}(QFI t[3
  62 Interest fRHTi fisdo'al debt                                                     62
  63 Netgalns from federal debt                                                       63
  64 interestfiromNYS and Its political subdivisions debt                             64

  68 Net gainsfrom NYS and its potiQcal subdivisions debt                             65
                                                                                                                                 ,




  66 Interestfrom other states end their political subdh/iaiorts debt -               68

 67 ivlet QalnsfrBm oitier states and their political subdivisions d^t ......         67
  Section 21(wL8(aK2MC)                                      /QFI oQ                                          •




  68 Interestfrom BB8et4)8cked securities and other government agency debt .          6B
  66 Net gafns.firom government ageni^ debt or asset-backed secur&les
           sold through an exchange                                                   66
  70 Net gainsfrom all other asset-backed securities                                  70
  Sectton 210^,6(a)(9(D)(QFI •[3
  71 Interest from corporate bonds                                                    71
  72 Net gainsfrom ccrporata bonds sold through broker/dealer or
        Roensedexclianga.                                                             72
  73 Net gains from other corporate bonds                                             73
  Section 2iaA6{aK2KE)
  74 Netlikerestfrmn reverse rGpurdtase and sefiirfties borrowing agiiBemenls         74
  Sectton 210-A.6(aK2)(F)
  76 Net Interest from federal funds                                                  76
  Sectton 210^.8(a)(2)(l)(QFI • Q)
  76 Net Income from sales of physical commodities                                    76
  Sectton 210-A.6(a)(2Md)(QFI •(3
  77 Marked to market net gains                                                       77
  Section 21fr-A.6(aK2)(H)(QFI •|3                                                                                •



  78 Interest from other ttnandallnstruments                                          78
  79 Net gains and ether income from other flnenclallnstrumenls ..                    79




         4400(M1S1Q30

          IMI                                                                                                                NYSA0334 12)07/16



                                                                                                                                      8S0
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 31 of 55 PageID #: 176




                                                                                                                           CT-3-S(2015)Pa8e6of6
DIVINE LIMO INC                                                                               XX-XXXXXXX



Computation of business apportionment factor (continusd)
                                                                                                       A                                 B
                                                                                                 New York State                      Everywhere
Section 210^6(b)
 60 Brokerage commisslcns                                                           • 69
 81 Margin intereatearned on behalf of brokerage acoounts                                $1
 82 Fees far advisory services for(mdemfUIng or managemeni or undemrtUng                 82
                                                                                                                             •




 83 Receipts from primary spread of selling concesslor^                          .. •    83
 84 Receipts from account maintenance fees                                  ■ > ... *    84
                                                                                                                                                     •




  88 Fees for management or advisory services                                       •    85
  86 Interest from an affiliated ccrporetlon                                        ■    86
Section ZIO-AJ(c)
  87 Interest,fees, and penalties from credit cards                                 • 87
  68 Servloe charges and fees from credit cards                                     • 88
 89 Receipts from merchsmt discounts                                                • 89
                                                                                                                       ■


 80 Receipts from credit card eidhorizatlons and seftlemsnl processing .... •            90
  81 Other credit card processing receipts                                          •    91
Section 210g\.6(d)
  92 Receiptsfrom certain services to Investment coirtDanles                        •    92
Section 210-A.6
 83 Recelpls from railroad and trucking busfrtess                                   • 83
Ssetion 21(hA.6-a
  94 Rec^ptsfifom the operation of vessels                                               84
Section 210-A.7
 95 Receipts from afrfreight forwarding                                                  85
 86   Recelofs from other aviation sendees                                          •
Section 21(KA.B
 97   Advertising in newspapers or polodicals                                        m   97
 88 Advertising on television or radio'                                                  98
 99   Advertlslna via other means                                                        89
Section 210^A.9
 100 Transportation or transndssion of gas through pipes                            • 100
Section 210.A.10
 101 Receipts fronfi other sovlces/actlvitles not specified                         • 101
Section 210-A.11
 102 Discretionary adjustments                                                      • 102                                        ✓


Tptel receipts
 103 Add lines SO through 102, columns A end B                                      • 103
Calculation of business apportioninentfactor
 104 New York State business apportionment factor                    103, ct^umnAbySne 103, by column B;round to the
      tburth decimal p/ecej                                                                                                           104      0.0000




        4400081B10SO                                                                                                                         U\
                                                                                                                                          NYSAOSSe 11124/16
  Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 32 of 55 PageID #: 177




CT^(2018)Page6ot6                                          IMC                                                                                 XX-XXXXXXX


Amended return Informetlon
If nilng an amended return, tnerfc en XIn the box for any items,that apply and attach documentation.
Final federal determinaticn                If marked,enter dale of determination: •

 Ttiiid - party                         —II DbsIbrso'b rarne ftiririfl                                                                      Daaignstfs phone numhar
                    Yea           No          II
   dwignee          Daalonaflni      eddrau
 fssatufnnfibn^                                                                                                                                          PIN 1
Certificatfon; I certiiy that this return and any attachments are to the beat of my knowtedge and beilaf true. cQrfBct. and compieta.
                POnted name or auSuHbed person                            Stgnatura of amhortzed person                       OffldelttlB
Authorized
  person   E-ftitll eddreei of eUthedESd perten                                                                      Telophommnibar                  Date
                                                                                                                      917-577-7039
    Paid
                Fbirfs namateyoumZn^enallg^                                                                j   rnmreEiM'                     Prapsrar^ PHN orSSN
  preparer
                ALBERT iLiOOTOOl) TAX SERVICE                                                             4                                  RCini60l56
                Signature of{rdvidiiB)ptapcting ttis tatum               Addren                           "                Cfly                  Stoto            ZlPooda
    use         Albert E. Lockwood IV                                    640 RIVERSIDE DR                       NEW YORK                           NY 10031-6944
   only     E«ittaladdresicriniflvIduatpep(if<no this ratlin                                         |PrBparereNYTPRIN or                   ExcLcode Date
(ae^tnsir.) ALOCKWOODIVeGMAIL.COM                                                                         ||?,Qfi5e037                1              1Q-15-3L6
See Instructions for where to file.




          4400061S1030
                                                                                                                                                                      til-
                                                                                                                                                                 MTSAoass itfathe
 Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 33 of 55 PageID #: 178




                             Depsitmanl ofToxai^ and Rnanoo
      y^Ew                                                                                                                                   CT.34-SH
 \—   YORK                   New York S Corporatloii
<1  .STATE
2015^                        Shareholders'Information Schedule

     Mnw or cnpotsKon                                                                                   Einployer IdantifloBUon lumber(BN)

DIVINE LIMO TNC                                                                                         XX-XXXXXXX •
Attach to Form CT-3-8
Schedule A r-; Shareholders' New York State modifications and credits(Enter the total amount reported by the
               New York S corporation on each line. Each shareholder must Include his or her pro rate share of
                    these amounte on his or her personal income tax return.)
Part 1 — Total shareholder modifications related to S corporatloh Items fsee instructions)
                         1    New York State francHise tax Imposed under Article 0-A                                       1
      Addittona          2 Federal depreciation deductlen from Form CT-39B,If appiicabie                                   2
                         3 Other additions fefraefrFon»CT-22£il                                                            3
                         4 Allowable New York depreciation from Form OT-399,if applicable                                  4
     Subtractions
                         6 omer.subtracflcns faftacft Farm CT-225;                                                         S
     Ottier items        6 Addifions to fBdefiai itentized deductioris •                                                   6
                         7   subtractions from fddaral Iterrdzed deductions                                                7
Part 2 — Total S corporation New York State credits and taxes on early dispositions fsee instructions;
        aflach appllcBtue fatpns)
START'UP NY tax credits(see instructions)                                                           '
  8 START-UP NY business oertilicate number                                                         LSI
  9 Year ofthe START-UR NY business lax benefit period (enter the yearnumtiBrfmm f to fO;.                                Jl.
 10 8TART4JP NY tetecommunlcatlon servloes excise tax credit(Form Cr-e40j                                                 10
 11 Recapture of START-UP NY tax benefits ^rm Cr-04^                                                                      11
 12 START-UP 1^ tax elimination credit tax tree NY area allocation factor                    .- ■                         12
 13 START-UP NY tax elimination credit business aiiocatlon factor(FonnCT-838}                                             11
     START-UP NY tax eliminalion creditfactore from paitnershlp (for mu^f^ partner^t^ etfecfi separate statement:see ^stnatlons)
 14 START-UP NY partnersWpEiN                                                                                         •Il4 t
 15 START-UP NY busineasceiUficate number fobfe/rTni/mOeritom yot/rpadnendirip; ....                "I
 16' Yeeroflhe START-UP NY business tax benefit period fenfer the|«erm//nOsrfiiini ItolO;
       olttein numberfmm yourpartnersh^)                                                                                  16
 17 START-UP NY tax elimination credit tax ftee NY area aiiocatlon factor(ob^factor bom your
       partnership)                                    '                                                                  17

 18 START-UP NY tax ellminafion credit business aiiocatlon factor (obtain Oictor bom yourpartnership).                    18

investment tax credits(see Instiudions)
19   Investment tax credit and emptoymenl tncentlve credit ^orm CT-46)
20   investment tax credit on research and development property(Fomi CT'46)
;ji investment tax credit for finandal services industry fFb/nr CT-44)
22   Tax on early dispositions — Investmetrt fax credit, retail enterprise tax oedit,
       historic bam crerfil, investment tax credit on researdi and development property, or investment
                                                                                                                      • 22
Empire zone(EZ)tax credita fsae frrsfrudfonaj
                                                                                                                          23
24 EZ bwestment tax credK for financial services Industry(Form CT-605^                                                • 24
25 Recaptured tax crerfit — EZ capital tax credit, EZ Investment tax credit, or EZ
       investment tax credit(or financial services Industry(Form                     or.CT-6Q6)                    —a 26




                                                                                                                                             NY8A0112 lanms
        433(201151030
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 34 of 55 PageID #: 179




Pae«2of4 CT«34-SH (2016) djvinB LIMO IWC                                                                        XX-XXXXXXX


Part 2 ~ Total S corporation New York State credits and taxes on early dteposltlons (conuimt^
QuatHted ompire zone onterprise(QEZE)tax croate(aee fnsbi^ns)
 26 QEZE real property tax credit ailovred (Form C7-606?. . i                                                     «   26
 27    Net recapture of QEZE real proper^ tax credit(Form C7-606?                                                «    27
 26    QEZE tax reduction credit employmfint Increase factor(FbrmC7-60<!i                                        •    28
 29    QEZE tax reduction creditzone allocation factor(Form <S7-604?                                             •    29
 30    QEZE tax reduoUcncredit benefit period factor(Form C7-604?                                                •    30
       QEZE tax raduetlon credit tactore from paitnereMp(fbrmi^t^ partnorsh^s attadi saparate statomatt asa btsbvcllons)
 rpi   Mc^cpaiifioiaiitpciin                                                                                      ^

32 QEZE employment increase factor(oMa/n fadorfrom yourpartrterahip)                                             • 32
33 QEZE zone allocation tector(obtain factor from yot/rpa/tnarsh^)                                               • 33
34 QE2E benefit peibtd factor(obtain factor fivm your parlnerafifp)                                              • 34
Farmere'school tax credit(sea tohtrcfibna)
36 Total acres of Qualified egricuttural property'• •                                                            •    35
36 Total amount of ellglbis school district property taxes paid                                                  •    36
37 Total acres of qualified Bsricoilurei property converted to rronquattfiBd use                                 •    37
38 Total acres of qualified conaenration property                                                                •    38
Otter oredKa Ifaltsch spp/ibaMp forms)
39     Recapture of alternative fuets credit(Form CT-40)                       '.
40     CredltforemploymentofpereotewitlidiaabilSlea (iFomiCrwt)
41     RehpbBitetlon of historic properties credit(Fonn 07-238)                    '
42     Recapture of rehabliltation of Hstorfc properties credit(Form CT'238)
43     Ciaan heating fuel oedit(iFsffn cr-24t)
44     Biofuel production credit(Rcm? CT-249)
46 Empire State commeitlalproducdon credit(IRrnn 07*246)
46 Empire State film production credit for the current year(Form CT-248)
47 Empire Slate tdm producSon credit forthe second year(Piom} C7-24£0
48 Empire Stale fiirrt production credit for the third year(Form CT-24fiD
49 Long-tsmi care Insurance credit(/=d/inC7-24S)
60     Credit for purchase of an automated external deflbriilator(Form CT-2S0)
61     Entire State film post-production credit for the current year(Fwm CT-261)
82     Empire State film post-producSon credit for the second year(FOrm CT-261)
83     Empire State film post-production credit for the third year(Fonn CT261)
84     Excelsior jobs tax credit oomponerit(Form 07-607?
56     Excelsior Investment tax credit component(Fonn 07-60^
58     Exoelsior research and development tax credit component(Form 07-6C)7>
67 Excelsiorreal property tax credit component(Form 07-607?                                                           87
68 Recapture ofexoelsiorjobs program tax credit(/^mr 07-607?
88 Brownfield redeveicpmenttax credit site preparation credit component(iFonn 07-611?
60 Brownfield redevetopmenttax credit tangible property credit ccmponent(Fwm 07-611)
61 Brownfield redevelopmeiritax credit on-site groundwater remediation oedit component(Form 07-611?
62     Recapture of browrrileld miavelopment tax credit(Fonn 07-61i)
63     Brownfield redevelopmentlax credit site preparation credit component(Forni 07-611.1?
64     Brownfield redeveiopmenttaxcredittangible property credit componeftt(ForRicr-677.1? .
66     Brownfield redevelopmentfax credit on-sfte ground water remediation credit component(fcnrn CT-611.1) •
66 Recapture of brownfield redevaiopment tax oredit(Form 07-611.1)
67 Brownfieid redevelopment\ax oredit site preparation credit component(Fomi CT-611.2)
68 Brownfiddiedevelopmenttax credit tangible properly credit component fFoffli.07-611.^
69 Brownfield redevelopmeid tax credit oivslte ground water remediation credit component(Farm CT-811J)
70 Recapture of brownfield redevelopmenttax credit(Form 07-611.2)
71 Remediated brownfield credit for real property taxes(Fom?C7-6l9             -
72 Recapture of remediated brownfield credit for reel property taxes(Form C7-612?
73 .Environmental remediation Insurance credit(Form 07-613)
 74 Recapture of environmental remediation insurance credit(Form C7-613?
         439002181030
                                                                                                                             nvsadiis israi/is



                                                                                                                                          m
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 35 of 55 PageID #: 180




DIVINE LIMO INC                                                          XX-XXXXXXX
                                                                                                                      CT-34-8H(2015)Page 3 of4



Part 2- Total3corpoFation New York State credits and taxes on early dispositions (conffnued)
75 Security ofRoer trying tffit credtt(effac/? Form CT-631)                                                      76
76 Economic transformation and facility redevelopment program jobs tax credit component
     ■ (FomCT-eSS)                                                                                              76
77 Economic transformation and facility redevelopment program tnvestmenl tax credit oompcnisnt
      (Form CT-633)                                                                                              V
78 Economic transfoimatlon and fedllty redevelopment program Job training tax credit component
      (Form 07-633)                                                                                             78
79 Economic tranaformatlon and fadlHy redevetopmerd program real property tax credit compment
      (Form CT-633)                                                                                             79
80 Recapture ofeccflomlctransfbrniatlan and facilttles redevelopment program tax credit(n}/mCr-53d) ..          99
81 Taxicaba and liveiy service vehicles accesaible to persons with disatrltities credit(Form 07-236}             81
82 QETC employment credit fftnn07F-62f)                                                                         82
83 QETC capital tax credit(FbnnD77^22j                         i                                                99
84 Recapture of C£TC capital tax,credit(7i0/mOTFd22j                                                             84
85   Low-income housing credit(Form D7F'624}                                                                     86
88   Recapture of lowMncome housing cre{5t(IFo/mD77=-525j                                                       99
87   Empire statejobs retention credit fRi/m 07-634)                                                            87
88   Recapture ofempireststejobs retention credit(Fb/m 07-634)                                                   88
89   Urtran-youthjotispogram credit(Rwm 07^635)                                                                 89
80 Beer production credit CFbm? 07-636)                                                                          90
91 Aftemadve fuels and electric vehide recharging property credit(Ronn 07-637)                                  91
92 Recapture of alternative fUals and electrlo vehicle recharging property credit(Form 07-637)
9-3 Mlnlmuni wage reimbursement credit(Form 07-639)                                                              93
94 Real property tax credit for fnanufacturersfiFonn 07-641)                                                     9«
95 Recapture of real property tax credit for manufBctiflrereCFbrm 07-641)                                        95
68 Empire state musical and theatrical production credit(Fbmi 07-642)                                           96
07 Hire a veteran credit(Fbrm 07-643)                                                                  . . ..   97
98 WOifcers with dlaabilKles tax credit(Form 07-644)                                                             98
99 Employee training Incentive program tax credit(Form 07-646) .                                                 99

100 New Yorfc City general corporation tax credit(see in^rucUons)                                               100
Id Other tax credltjs)and recapture(6)(see In&ruotlons)                                                  .      101




                                                                                                 (complete Schedule B on the last page)




                                                                                                                               NYSAOIta   19J3in6


       4330031S1030
    Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 36 of 55 PageID #: 181




PaSe4of4 CT-34^H(2Q16) dIVINE LIMO INC                                                                      XX-XXXXXXX




Schedule B -Shareholders'identifying Information (see instrvctions)
Photocopy Schedule B as needed. Attach aH additional schedules to this Ibrm. Also mark an XIn the box.      □
                                                                                  B                                          D-                   E
                    For each shareholder,                                 Identl^Ing number                            StisiBliGiilsr      StmhoMsr
                                                                                                         ofown^hlp   resklancyitslua       enBy status
     enter last name, first name, middle initial on first line;              (SSNorElN)                                fmakeorty            (mate only
        enter home address on second end third fines.                                                                   smaefsfry)
      (attach (Khml SchBdulB K-1 for each shar^tokte/)                                                                                   I (BtltMlUtt
                                                                                                                     1 tartlOBYkikSUlf
                                                                                                                     2 (orNBKYddiGty     F foctslatsortiusi
                                                                                                                     9 (orYntes          e teri
                                                                                                                     4 (brNYSnamMem


>      1    JONES DAVID
            163-35      130TH AVENUE STE 6
            JAMAICA                   NY     11434                     XXX-XX-XXXX                       100.0000

•I     2



•      3




HI

b      S




M      6



HI

ru

•     .9




b      10


                                                                  10
H     11

                                                                  11




                                                                                                                                   NYSAMoa        linens




        .   433004161030


     niiiiiii
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 37 of 55 PageID #: 182




      Schedule K-1                                    New York Schedule K-1 Equivalent
              Form                                               For calendar year 2015or tax year                                               2015
            CT-3-S                             beginning                ,2016,and ending                           ,
Bhamiioldsn Idemifieatlon Ntnoer                                                        coponaon^ idantxtoaiion Nuifttr
lOa-52-0292                                                                             52-24S1231
ShereholdBf^ Morao.Mdnn end ZIP Coda                                                    CnperXtonV rvatm,Alktrew end ZIP Codo
DAVID JONES                                                                             DIVINE LIMO INC
163-35 130TH AVENUE
STE 6D                                                                                  163-35 130TH AVENUE APT 6D
JAMAICA, NY 11434                                                                       JAMAICA, NY 11434

                                                      Percerrtaga ofstock ownerehtp;                  lOO.00000
Sharoheldsre' Shara of Incoma. Cigdlte. Deductions. Etc                                                                    NYAin«intWROrirt     Fed«aiK«1Attwuifl
       Ordinary buslnesa Income ^oss)
       Net rental real eatate Inoome (loss)
       Other net rental Income(loss) ■
       Interest Income
    Ordteary dividends
    Royalttes
    Net short-term capital gain (losa)
    Net long-term capital gain (loss)
    Net section 1231 gain(loss)
    Other Income (loss)
    Total incoma (loss)(add tines 1 through 10)                                                                                                         "1.216.
 12 SecUon 17B expense deduction
 13 Other deductions
       Total deductions(add Ones 12 through 13).
       Investment Intersst expense
       Foreign taxes paid
       Property distributions
       Repaymentof loans from sharehoMere...
Schedule A.Part I - StwreholderB'Shares of Changesfrom Federal Items
Addlilone
 IS New York franchise tax Imposed under Article S-A
 20 Federal depredation deduction (from Form CT-3S9)
 21 other additions
Subtiactfone
 22 Allowe^Ie New York depredafron(from Form CT-3S9)                                                                                      22
 23 Other subtractions                                                                                                                    23
Otfwrltems
 24 Additions to fedeFalitemlzed deductions                                                                                               ii
 25 Subtractions from federal iteirdzed deductions                                                                                        25
Schedule A,Part H — giartiicldBrs'SlHrBs of Rew YorkS Corporation's New York State Tax Credits Bid Taxes on I
26a START-UP NY business certMcate number..                                                                 7                 . 126
                                                                                                                                 |
   b Year of the START-UP NY business tax benefft period (enterffie yeerntarAerfrem 1 to 10)                                              26b
   c START-UP NY telecommunication sendees exdse tax credit(FbrniCT-ddOJ                                                                  ISc
   d Recapture ofSTART-UP NY taK benefits(Form CT-64S)                                                                                    SSS
   e START-UP NY tax eikdnation oedit tax free NY area aliocation factor(Fonn CT-638)                                                     28e
    r START-UP NY tax elimination credR three factor formula business altocaticn percentage(Form CT-63B)   26f
      START-UP NY tax elimlnaUon creditfectorefrom paitnefshtp(hrmu^ie parUter^ps attach separate stefeme 7t. see Instructtons)
   e START-UP NY partnership BN                                                                                                           ®r
   h START-UP NY business certificate number(obtain number from yourpartnarsMp)
       Year of lha START-UP NY business tax benefit period (enter lire year number from 1 to 10; obteln numtier from your psttn^idp       261
   I                                                                                                                                      261
   k   START-UP NY tex efimlnalion creditthree factor formula business altocadon percentage (obtain paceniage from your partnerstilp) .   26h
 27 Investment Tax CredR end Employment Incentive Credit                                                                                  27
 28 inveatment Tax Credit on research and development property at the optional rate                                                       26
 29    Inveatroent Tax Creditfor financial eervioes Industry                                                                              29
 30    Tax on early dispositions — InVBstmenlTax CrerSt, Retalt Enterprise Tax Or,hRstorfc Bam Cr, or Researdi^Devdopmeit Tax Cr          30.
 31    EZ Investment Tax Credit. . 1                                                                                                      91
 32    E2 Investnwnt Tax Credit for financial services Industry. .                                                                        32
 33    Recaptured tax credit- EZ capitaltax credR,EZ fnvestmem mx credll or EZ Investment lax credtjfor ftnanclel service Industry. . .   33
 34    QEZE real properly lax credit aBtmd                                                                                                34
 36    ReccR)ture of QEZE real property tax credit                                                                                        35

 36    QEZE employment Increase factor                                                                                                    38

 37    QEZE zone allocation factor                                                                                                        37

       QEZE benefit period factor                                                                                                         38
                                                                               NYSVffmS 1007116
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 38 of 55 PageID #: 183




DAVID JONES                                                                                          XXX-XX-XXXX         Pane 2
39 QBZE partnerBhip employer identification number                                                            "    39
49 OBZB errtPlovment increaBe factor                                                                               40-

4'' 0B2E zone allocation factor                                                                                    41
42 QEZB benefit period factor.                                                                •. •
                                                                                                                   42
43 Total acres ofquafftied agrfisilturai prc^BTty                                                                  43
44 Total amount of eilgit}la taxes paW                                                                             44
45 Total acres of qualified Bsricufturel property converted to nonquaHIed use                                      48
46 Total acres of qualtflad eonservatton property                                                     '            48
47 Recapture of Attemative Fu^ Credit                                                                              47
48 Creditfor employm^ of persons with disat)iDtIes                                                                 48
49 Retabilltation of historlo properties credit                                             ..                     49
60 Recapti|reof rehabiiiiation'of htetcrlc properties credit                                                       60
61 Clean heating ftiei credit                                                                                      61
62 Bio fuel production credit •                                                                                    52
63 Empire State commercial production credit                                                                       63
64 Empire state.film production credit                 '           i                                               64
66 Empire state flim production credit for the second year                                                         65
58        state fitm producfion credit for the third year                                                          66
67 L(mg>term care insurance credit                                                                                 67
68 Credit for purchase of an atdomated external defitjrillator                                                     68

69a Empire State film poal-producSon credit                                                                        69a
69b Empire State film post-producfion cretfil fSor second year(Form CT-26fJ                                        59b
69e Empire State film po8t>producSon credit for third year ^Form CT-ZSI)                                           69c
60 Excelsior Jobs tax credit component                                                                             60
61 Excelsior Investment tax credit ccnnponent                                                                      61
62 Excelsior research and devetopment fax credit component                                                         62
63 Excelsior real property tax credit component                                                                    63
64 Recapture ofexcelslorjobs program tax credit                                                                    84
66 Brownfield redevelopment tax aedit- site preparation credit component. . . .-                                   66
66 Brownifield redevelopment tax credit —tangible property credit component                                        66
67 Browniield redevelopment tax credit — on-slte ground water remetfiatton credit component                        67
68   Recapture of brownfield redevelopment tax credit                                                              68
69   Brownfield redevelopinent credit — site prepaFathin credit component                                          69
70   Brownlteld redevelopment credit-tsnglbte property credit component                                            70
71   Brownfield redevelopment credit — on-slte ground water remediation credit component                           71
72   Recapture of brownfield redeveiopment credit                                                                  72
79   Brownfield rertevelopmmit tax i^edit-site preparation credit component fForni CT-6ff.2>                       73
74   Browmfield redevelopment tax credit — tangible property credit component fFomi CT-611.2)                      74
76   Browniieid redeveiopm^ tax credit —o'n-slte ground water remediation credit component fFormCr-6ff.2J ...      75
76   Recapture of brownfield redevelopment tax credit(Form CT-611.2)                             -                 76
77   Remediated brownfield credit for real property taxes                                                          77
78 Recapture of remediated brownfield oedit for real property taxes                                                78
79   Environmental remediation teaurance credit                                                                    79
80   Recapture of environmental remediation Insurance credit                                                       80
81   Security officer training credit                                                                              81
82   Economic transformation and faciltty redevelopment program Jobs tax credit component                          82
83 Economic transformation and te'cdiity redeveiopment program investment tax credit component                     83
84 Economic transfDrmaflon and fddtlty ledavelcpmeni program Job training tax credit component                     84.
86 Economic transfbnnation and facility redevelopment program real pTQpedy tax credit component                    85
86 Recapture of economic transformation and fadilty redevelopment prc^ram tax credit(Form cr-63j(|                 86
87 Taxicabs and livery service vehicles accessible to persons with dlsabllltjes credit(Form 07-236)                £7
86 QETC employment credit                                                                                          SB
89 QETC capital tax credit                                                                                         69
90 Recapture of QETC capltei tax credit. ..                                                   -                    80
91 Low-Incoma houslrtg credit                                                                                      91
92 Recapture of low-inocrne housing credit                                           -                             92
93 Empire state jobs retention credit(Form CT-tS3d)                                                                93
94 Recapture of empire state Jobs retention credit(Form CT-634)                                               .    94




                                                                 NYSWMia roorrrs
                                                                                                                         m
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 39 of 55 PageID #: 184




DAVID JONES                                                                                        XXX-XX-XXXX                            Pages

 85 Urban youth woirks credit CiR)miCT-SS5>                                                                              08
 86. Beer production credit f/nami cr'636;                                                                               96
 67 Alternattvs fuels and eiactrtc vehlcte recharging proper^ cradlt(Form CT-637)                                        97
 88 Recapture of ettemative fuels end electric vehicle rediarglrtg property credit(Form CT-eSTf                          88
 89 Minimum wage rGlmbursement credit(form CT-636SI                                                                      99
 100 Real property tax credit for manufet^rerB(Fotm CTS41)                                                           ■   100
 id Recapture of real property lax credit for maruifecturers(Form CT-641)                                                101
 102 Empire etete musical end theatrical production credit(Form CT-64^                                                   102
 103 Hire a veteran credit(iRonn CT-ffd3^                                                                                103
 104 WorKera wfd dieatiflltlea tax credit(Rorm CT-644)                                                                   104
 108 Empioyee tralnir^ incentive program tax credit tax credit(Form Cr«64(9                                              105
 106 New York City general corporation tax aedit                                    '             ;                      106
 107 Other tax crerSts                                                                                       ...         107.
Supplemental Information

Si^plemental information required to be reported tiy each ehareholder:                            New Yoric Column              Fedrnal Column




                                                                         NYSW0112 10127/15.
     Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 40 of 55 PageID #: 185




Fomi    1120S                                                US.Income Tax Return for an 3 Corporation                                                                               OMB No. ie4e-0129

                                                         Do notfile this foim unfese^ha corporation haa filed or Is
Dapaitmenl oftha Tibbsuv
inlemBi Revsnuo Seniee
                                                           attaching Form 25S3 to etsctto be an8 corporation.
                                          Infomiation about Form 11208 and Its eeparate Instructlens Is AymwJr8^v/rannl12(^
                                                                                                                                                                                       2015
For calendar year 2016                    ygar,lra                                               i^OISjBndjjM
A     Selection effiastMi data                            rama                                                                                                            D ERjdoyerManliloBtloniuinibar
      02/03/05                       TYPE               DIVINE LIMP INC                                                                                                       XX-XXXXXXX .
B Bufin    .                                            Nuntbar, atrest, and raam cr aulls no. n a P.O. bm, aae Inslmctlona.                                              E Oatelnooiporatad
  nunberlawt                         OR
  485320                                                163-35 130TH AVfcNDB APT 6D                                                                                       ■ 02/03/05
                                     PRINT
      ChedtlfSolsadula                                  Ctiy or town, itats or pmvbWA, counlty. *1^ 2IP'*irferei8n pMtal eeda                                             F Total oiMls (680 batfMEoRs)
      M^altaehad
                         □                              JMitAlCA                                                                      NY        11434                     $                    -1.216.
G                                                                                                            Yte |x[No if Yes,' attach Form 2663 If not already filed
                                                                                                         B
                                 .            an
H     Check it        {1) nRnal return                           (2) |_jNam8 chaise               (3)
                      (4) {jAmended retian'                           (6)*      S elecilon termination or revocation
i.    Enter the nundier of shareholdera who were shareholders durlnn any part of the tax year
Caution. Indudfeon^ trade or business Income and expenses on Bnea 1alhrough21. Seethe Instructions for more Information
     la Gross receipts or sales.                                                    la               49.836,
            b Returns Etnd ailowanc^                                                                                                  lb
         . c B^ance. Subtract lire 1b fifom line la                                                                                                                            1c               49.836
              Cost of goods sold (attach Ponn 112&A)
              Grossprofit. Subtract line 2 from ime 1c                                                                                                                                          49.836,
              Net gain (ioas) fipm Form 4797, Ilnp 17 (attach Form 4787).

              Total Incotno (loss). Add lines 3 throuoh 5.                                                                                                                                      49.836,
        7     ConipBnsaflon of ofRoera (see bistruetions - attach Form 1125-E).                                                                                                                 3B.245
        8     Salaries and wages (less employment credits)                                                                                                                    _8.
        9     Repairs and maintenance
        0     Bad debts                                                                                                                                                       IL
        1     Rents .                                                                                                                                                         1i
        2     Taxes and licenses                                                                                                                                              12
        3     Interest           ;                                                                                                                                            13
        4     Depredation not ctoimed on Form 1125-A or elsewhere on retum (aftadi Form 4582)                                                                                 14
        6 Dejdetlon (Do not deduct oil and gas dspladon.)                                                                                                                     16_
        6 Advertising                                                                                                                                                         16
        7 Pension, protlt-shartng, etc, plans                                                                                                                                 17
        8 Employee benefit programs                                                                                                                                           18_
        8 Other deductions (attach statemenQ . . . . * .ST(4T                                                                                                                 19
       20 Total deductions. Add tines 7 ^ror^h 18                                                                                                                             20,               51.052
       21     Ordlrtarybuslnees Income (toss). Subtrad tine 20 from line 6                                                                                                    21
       22a Excess net passive income or UFO recepture
              tax /see Instniclions)                                                                                                  22a
            b Tax from Schedule D (Form 1120S)                                                                                        22b
            c Add Bnes 22a and 22b ^ebstmcdotis for adifilional taxes)                                                                                                        22c
       23a 2015 estimated tax payments and 2014 overpayment credited to 2016 . . .                                                    23a
            b Tax deposited with Form 7004                                                                                            23b
            c Ctedtt forfsderaf tax paid on fuels (attach Form 4136)                                                                  23c
         ■ d Add lines 23a through 23c                                                                                                                                        23d
       24 Estimated tax panafty (see Instructions). Check If Form 2220 is attached
       29 Amount onad. nine 23d Is sradier than the tt^oflnes 22c and 24,                                amount owed
                                                                                                                                                                     □"       24
                                                                                                                                                                              26
       26     Overpayment If line 23d Is larger than the total of lines 22c and 24, enter emoimt overpaid .                                                                   26
       27 Enter amount from line 28 Credited to 2016 eetimated tax »•                                                                            I         ftofundod          27
                                          .        I dedans Bnl I (ibvo exandneU ttito return,                                              .        B.«icltoBwbe»iofnvknowled88andbaletll«tna,
                                          OedarBlIan or prepscer (oBiar Oian taxpoyef]            adon               tofwtM) prepareriiBs any IcttswIedBe.
Sign
Here
                      Sisntimefgfltoer                                                                                         TRlo                                                            Yes   n«°
                 Prtnurypepnparei^iRanie                                        I Preperar^ titpalure                             Date
                                                                                                                                                                 Check
                                                                                                                                                                                    pnN

Paid             Albert E. Lockwood IV                                          kl^sBrt E. Loekwood IV                                                           eetremplo^         P00160156
Pieparer          RrtnfinflBie                ALBERT LOCKWOOD TAX SERVICE                                                                                       Rnn^EIN ►
UbeOnly           Rrnftaddfoae        ► 640 RIVERSIDE DR
                                              NEW •YORK                                                               NY        10031-6944                      Phomno.

BAA For Paperwork Reduction Act NoUc^ see separate Instructions.                                                                      8P8M>112       08/13/16                          Form 11208 (2016)




                                                                                                                                                                                                ^10
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 41 of 55 PageID #: 186




Form 11206(2016) DIVINE LIMP INC
                  Other informatloii(see instfuctions)
       Check accountlt^ tnetitod; a {XjCash b |_|Accrual                   c Uoiher(BpBcl^)^                         ;
     ! See the ImtrucHons end enter the:
       aBiishiessacth%. ► Litnp^Servi^^                                    bPraduciwsafvIce. .      Priyati^ Cai^ Seryl
       At any time duHng the tax year, was any ahaieholder of the corporatton a dlsreganled entity, a trust, an estate, or a
       nominee or similar person? if "Yes," ettaoh Schedule B-1, Information on Certain Shareholders of an 8 Gorporatkin
       At the emf of the tax year, did the corporation;
     a Own directly 20% or more, or own, directly or indirectly, 50% or more of tiie total stock issued and outstancRng of
       any forelon or domestic corponation? For rules of ocnstructive ownerstdp, see instructions, if Yes.' complete ^

                      (1) Mame of Ccrporafion                                                         (lit) Country of       llv) Percentage (V) ifPsrcedaBBlnffv)
                                                                               Venfi^^n
                                                                               Number fif an^
                                                                                                       Inoorporaoon          of ^ck Owned      lsllX)%.En srthe
                                                                                                                                            Dateiffe^a QvaiSied
                                                                                                                                                 Suitcft^ erS
                                                                                                                                              SiMfiaiyEtedlon
                                                                                                                                                  Wssitetrie




     b Own directly an interest of 20% or more, or own, directly or Indirectly, an interest of 50% or more in the profit, loss, or
       cafrital any (dre^n or domsstic partnership (Including an entity treated es a partnership) or In thelseneticlal Interest
       of a trust? For rules of constructive ovwiership, see instructions. If Yes,' complete Q) through (v) below
                          (1) Name of Entity                                   (iDEn^oyef                              (iv) Country of            (y)MaxInum%
                                                                               KientlncaDon                              C^anizafion             .Owned b Prolli
                                                                               Number (If any)                                                    Loss, or CbjAbI


                                                               !




 6a At the end of the tax year, did the corporation have any outstanding shares of restrtcted stock?
       if Yea,' coirqslete lines P) and (I)) below.
       (i) Total shares of restricted stock . . .
       (il) Total sharas of non-restrtr^ stock .
     b At the end bf the tax year, did the corporation have any outstanding stock options, warrants, or. slmBar Instruments?.
       If Yes,' complete lines (I) and' (il) below.
       (0 Total shares of stock cutstanding at the end of the tax year                                               ►
       (II) Totel shares of stock outstanding if all instrumrnits were executed                                      ^
 6 Has this corporation filed, or Is it required to file. Form 6918, Matertal Advisor Disclosure Statement, to provide
   Information on any reportable transaction?
 7 Ch^ this box If the corporation Issued publicly offered debt instruments with original issue discount
   If checked, the corporation may have to tile Fomi 8281, Information Return for Publicly Offered Original Issue
       Discount Instruments.
 6     If the corporation: (a) was a 0 corporation before it elected tQ be en S i     loratlon or the corporation aoguiipd
                                                                                      ' the oasis of any other propeny
       the hands of a'C corporation and (b) has net unrealized built-in gain in excess of the net recognized bullt-ln gain
       from prior years, enter me net unrealized buul-in gain reduora by net recognized
       bulll-ln gain from prior yeare (see instructions)
 9 Enter ths accumulated earnings and profits of the corporation at the end of the tax year. . . . . . . . $
10     Does the corporation satisfy both of the foitowing conditions?
     a The corporation's total receipts (see instructions) for the tax year were less man 8250,000
     b The corporation's total assets at the end of the tax year were less than $250,000
       If Yes,' the corporation Is not required to complete Schedules L and M-1.
11     During the tax year, did me corporation have any non-sharehotder debt mat was canceled, was forgiven, or had me
       terms modified so as to reduce the principal amount ofthe debt?
       If Yes,' enter the amount of principal reduction                                                              $
12     During the tax year, was a qualified subchapter S subsidiary election terminated or revoked? ff Yes', see instnictlons
13 a Did the corpofatkm make any payments In 2016 mat would require It to file Form(s) 10997
     b If Yes.' did the corporation file or wflitt ffie required Forms 1099?
                                                                                                                                             Form 11208 (2016)




                                                                        SPSA0112    OS/ISrtS
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 42 of 55 PageID #: 187




Form1120S(20fS>          DIVINE LIMP INC                                                                            £2-2451231
                Sharahofdcre'Pro Rata Share Items                                                                               Total amount

(neomo     1 Ordlnaiy bustnssB {ncome(loss)(pegs 1,line 21)
(Loss)     2 Net rental real estate Income(loss)(attach Form 8626)
          . 3a Other gross rents!Income(loss)                                                   |3a
               b Expensesfrom otherrenlal activities (attach statanenQ                            3b
               c Other net rental Income(losa). Subtract Bne 3b from tine 3e ....
           4     Interest income
           6 Dividends:          aOrdlnary dividends                                                                   Sa
                                 bQualifleddivldencis                                           |sbl
           6     Royalties
          7 Netshol-termcspitatgain(l088)(attachScheduleD(Form 11208))
          8a Net long4erm c^ltsl gah(loss)(attach Sdtedule D(Form 1120S))
               b Collectibles(26%)gain (loss)                        '.                          8b
           c Umacaptved sonlon 1250 gain(attach statanenQ                                        8cl
          9 Net section 1231 gain (loss)(attach Forni 4797)
          10     Other Income(toss)(see Insbuctlons) ...                     Type'                                    10
Dedifo*   11 Section 179 deduction (attach Form 4562)                                                                 11
tions
          l2a CharttBb[e contrtbutlone                                                                                12a
            b Investment Interest expense                                                                             12b
          • c Section 59(e}^)expenditures (1) Type ^                                                   (2) Amount     12c 12t
               d Other deductions(see Instructions) ..Type >•                                                         12d
Credits   13a LovtMncome housing credit(sectlrm 42(0(6))                                                              13b
            b Low-lnoome housing credit(other)                                                                        13b
            0                                                                                                         13o
               d Other rental reel estate credits(see instrs)             Type                                        13d
               e Other,rental credits(see Instrs)        Type ^                                                       13e
               f BiofUelpnxlticer credit(attach Form 6478}. . .                                                       13f
               g Other credlta(see Irtsiruptlons) ... .Tvpe>^
Foreign   14a Name of country or U.S. possession                         ^
Trans-
               b Gross Incoms from ail sources
aettons
               c Gross Income sourced at slarehokler level .                                                          14c
                 Foreign gross Income scuroed at corporate level
               d Passive category                                                                                     14d
               e General category                                                                                     14e
               f Other (attach etatement)                                                                             141

                 Deductions allocated and apportioned at sharehoider level
               gimerest expense                              -                                                        14g
               hDther                                                                                                 14h

                 Deductions allocated and apportioned at corporate level to foreign source income
               I Passive category                                                                                      141
               J General category                                                                                     J4L
               k Other(attach statement)                                                                               Uk
                 Other[nfbrmation
               I Total foreign taxes(chsdc one): ^ [J Paid                       |_J. Accrued                          141
            m Reductlcn in(axes available for credit
                (attach statement)                                               ,.                                    14m
               n Other fcrrign tax[nffarmatton (attach statement)
Alterna   15a Post-ISSe depreciation adjustment                                                                        16a
tive                                                                                                                   16b
Mini
            bAdJiisted gain or loss
mum            c Depletion (other than oil and gas)                                                                    15e
Tax
(AMT)
               d Oil, gas.and geothermal prqiierttes- gross income                                                     16d

ttems          e OS,gas,and geothermal pn^iarttes- deductions .                                                        18e
               1 Other AMT items{attach slBtement)                                                                     16f

Items     16a Tax-exempt interest Income                                                                               16a
Affec       bother tax-exempt income                                                                                   16b
ting
Share       c Nondeducdbte expenses                                                                                    16c
holder                                                                                                                 16d
Basis
            d DlstrttMitiQns (atlach stmt if required)(see Instrs)
            e Repayment of toans from shareholders ....                                                                16e
                                                                             SPSA0134 aanzns                                      Form 11205(2016)
BAA
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 43 of 55 PageID #: 188




Form1120Bt2016) DIVINE LIMQ IMC                                                                                   XX-XXXXXXX                  Page 4
                     I Shareholders'Pro Rata Share Items fconttnued)                                                          Total awoiint
Other         17a Investment Income
InfbN
matlon
                 b Investment exposes
                c DivlcierKt dlstribuUons paid fiom accumulated earnings and profits
                d Other items and amounts


Recon         18 Income/loss reconciliation. Combine the amounts on lines 1 throiQh 10 In the far right column.
ciliation          From the resiA. subtract ths sum of the amounts on lines 11 through I2d and 141                                      1,216
                                                                      Beginning of tax year                          End of tax year
                           Asaeta
  1    Cash
  2a Trade notes and Bcoounts receivable
      b Less allowance for bad debts
 3 Inventories.
 4     U.S. govemmenlobligations
 6     Tax-exempt decurtties(see Instructions)
 6 Other current assets(attach stmt)
 7 Loans to sharelwlders
 8 Mortgage and real estata leans
■ 9 Other InvBstments (attach statement)
10a Buildings and other depredable assets
  b Leas accumulated depreciation
11a Depletabie assets
  b Less accumulated depletion
12 Land(netof8ny»nortlzatton)
13a Intangible Bssets(amortizable only)
      b Less accumulated amortization
14 Other assets(attach stmt)
18 Total assets
     Uabllitlee and Shareholders* Equity
16 Accounts payable
17 Mortgages,notes, bonds payable In lass Utatt 1 year
18 Other currentiteMIlles(attach simO
19 Loans(ram shareholders
20 Mortgages,notes, txmds pay^e In 1 year or more
21     Other EablRlas(attach statemenQ
22     Capital stock
23     Additional paid-in capttal
24     Retained earnings                                                                                                               =l*2jL£
26 Adjustments to 5tiw6liQlders'eqi%(all stmi)
26 Less cost of treasury stock
27 Total liablHties and shareholders' bquIIv
                                                                     8PSA01S4 oerisne                                           Form 11208(2016)




                                                                                                                                              813
 Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 44 of 55 PageID #: 189




Form 11208(2016)        DIVINE IiIMQ INC                                                                       52>2451231
                     I Reconciliation of Income(Loss)per Books With Income(Loss) per Return
 1 Net Income ^oss)per books                                              s tncome recorded on booksthis year not indiuted
 2 IncDmsincludBd-iai Sctiedide K,linos 1,2,3g,4,5a.6,7.                   - onSdiedal8K,lbss1thr6.u^10(fi£iidze);
     Sa.0. and 10,not reconfed on books this year(tentlzs);                 a Tax-wemptlitterest $

 S Expanaas recorded on books this year not                               6 Deductions included on Schedule K,(hes 1 through
    Inauded on Schedule K,lines 1 through 12.                                12 and 14,not charged a^Inst book Income this
    and 141(Itemize):                                                        year(itemize):
   a Depredation .... $                                                     a Depreciation .. $
   b Travel and enlsitalnmsnt $
                                                                          7 Add tines 5 and6
 4 Add lines 1 through 3                                      -1.216. 8 biGome (loss)(Schedule K.ln 18), Ln 4less hi 7 ..
                        nalyste of Accumulated Adjuetments Account,Other A^ustments Account,and
                      Shareholders' UndistributedTaxable Income Previously Taxed (see Instfuctlons)
                                                                                                           (b)Other
                                                                                                                               (elShaiehiAIers'umfis-
                                                                           - (a)Accumulated                                    .trfaitedlaxaUe Income
                                                                           amuatments account         adJuBtmente acxxiunt         pnvlniit^tawri
 1 Balance at beginntng Of tax year
 2 Ordlnarylncome from page 1. line 21 ...
 3 Other addillons
 4 Loss from page 1,line 21                                                             1.216
 6 Other reductions
 6 CoiTii)ln8 Kras 1 trough 5                                                           1.216
 7 Distributions ofher than dividend dtstrfbuttons
 8 Balance at end of tax year. Subtract tine 7from dne 6
                                                              8reA0i34 os/ians                                                   Form 1120S(2015)




                                                                                                                                               m
 Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 45 of 55 PageID #: 190




                                                                                                                                                         li71X3.3
Schedule K-1
                                                                             □ Final K-1                        □Am«idedK-1                         0MBN0.1S4SO129

(Form 11208)                                                       2015                             Shareholder^ Share of Current Year Income,
Oepsrtmenl of the Tcoastuy        For eaiendsr year 8016, or tax
Inlsnwi Revenue Senfee
                                  yearbeofnnlnB       .             .2016        1     Ordinary businesa Income (loss)       19   Credits
                                          endMQ                                                                    -1.216.
                                                                                 2     Net rents! real estate Income doss)
Shareholder's Share of Income, Deductions,
Credits, etc. ^ see page 2 of form and separate trotructtone.                    9     Other net rental Income (loss)

                    Information About the Corporation                            4     Interest Income
 A Corporaflon'8 employer identlficailon mimbra'
      XX-XXXXXXX.                                                                6a    Ordinary dividends
 B Coiporatfon'B name, address, city, state, and ZIP code
      DIVINE LIMO PJC                                                            6b Qualified dividends                      14   Fareign trensacHons
      163-35 130TH AVENUE APT 6D
      JAMAICA, NY 11434                                                          6     Royalties

                                                                                 7     Net short-term capital gain (loss)
 C IRS Center where corporation Hied return
      Cincinnati, OH           45999-0013                                        Ba    Net long-term cegiitel gain (loss)

                    Information About the Shareholder
                                                                                 6b Collectibles (26%) gain (loss)
 0 Shareholder's identl^g number
    XXX-XX-XXXX                                                                  8e    Unrecaptured section 1250 gain
 E- Shareholder's name, address, city, state, and ZIP code
      DAVID JONES                                                                9     Net section 1291 gain (Ims)
      163-35         130TH AVENUE
      STE      6D                                                            10        Other Income (loss)                   16   Altemative minimum tax (AMI) Hems
      JAMAICA, NY 11434


 F SharehcHder's percentage of stock
   ownership fer tax year                                  ICQ. 00000 %




                                                                             11        Section 170 deduction                 16   Items affecting ^areholiler bads

                                                                             12        Other deductions




                                                                                                                             17   Other Infdrmation




                                                                                         *See attached statement for additional Information.
BAA For Paperwork Reduction Act Notice, sea Instructions for Form 11208.                                             Schedule K-1 (Form 1120S) 2015

                                                                      SPSA0412       DBID4f16
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 46 of 55 PageID #: 191




Schedule K«1(Fomi 11205)2015                   DIVINE LIMO INC                                                                        XX-XXXXXXX                                   .Page!
This list tdonttflee fiie codes used on Schedule K*1 for all ehareholdefB and provides euntmariiied rejp
who file Form 1040. For detailed reporting and tiling Information,see the separate ShareltoIdeiiB Instructions for Schedule M and the
Instmctionsfor your Income lax return.
     Ordttanr tmliuaa iRCMW aeML Dttirnttaa wiwSnr the Inootne(ton)b pnsive                      Cods                                              Report on
     ornornntlvasnas/iurmyBirtiKumeenilm
                                                                                                 N Credh for empleyer social leeurtty and
                                                       Report m                                      Medlcara taxes                                       See the Shareholder^
     Pesshretoss                                                                                                                                          Instrucfloni
                                                       See the Shareholders Instructions         0 Backup wBhholdlng
     PsBsive Income                                    SchedUsE,line 26,column(g)                P OthsroaflRs
     NonpssslvD loss                                   Scttsduia E.ens 28, column(h)
     Nonpsssiya tneome                                 Sclisduls E,line 26,column Q)        14   Foreign truinctlons
 2 NstrtRtstrMlestttobconnltoee)                       Seethe ShsraholdBr^ initiucUont           A Name oT country or 1,1.8. posaaiilon
 3 OtliernstrentalIncoonirsss)                                                                   B Gross inoonw from bUsouioss                            FonnlllSPaill
     Net Income                                        Schedule E,Ine26,column(g)                C Giosa biootne scurced at                          I
     Nelloas                                           See ihe Shareholdetls Instmottons
                                                                                                    shareheldBrievel             _J
 4 tntsrestkiooine                                     Form 1010,B)e6e                           Fwvtgn ffoss income sourcedatcoipomte tovel
 68 omtniiy dtvtdewto                                  Form 1010,feuea                           D Passive eatagtuy                            ~|
 6b Quattfied divltfettds                              Form 1040.Iweb                            E OsnBtBteategoiy                                   W Fomtlllfl,PortI
 6 ReyUtin                                             Schedule E.Una 4                          F Othof                                       _j
 7 Net ehoiMenn ctpltal pain (toss]                    Schedule D.lne8                           iJedindlons eSocated and appvttonad ats/iafBtro/der/eve/
 e a Net lonB*<cnn capital ptin(lost)                  SehedulsD,Ina 12                          O Intstest expense                                Form 1118,Pan I
 0b Ci4)BcCbled(3B%)gein does)                         28% Rab Qain Vltoifcihwl,Una 4            H ether                                           FormlliB.P8itl
                                                       (Sehedute D tnstruotlons)                 Deducttons effocated end apportfoned at corporate tevel
 8C Unreeeptured eeelloa 12G0 patn                     Sea the Shsnhofderis Inslnjctlons         to forel^ source Income
 9 Net Mctlen 1831 pabi(lose)                          See the Ghateholdana Inatnicdara           I PButvecstegoiy
10 Other Inooine(less)
    Code
     A Ottwportfolo8ic«ns(k»i)                         Sea flte eharahNdars tnsuuetlcna
                                                                                                  J Generatcatsgny
                                                                                                 K ahsl-
                                                                                                 OttwrintcmeSon
                                                                                                                                            }            Form 1116,PdrtI



     B invoiumaryoanverEtons                           See the Shoretiotderb Inslnjctlons        L TctallonlBfltexeapald                           FonmlltB, pBitll
     C 8ec.1269oontracts end st^Kldles                 FcrmBTai.ilnel                            M Total foraign taxes accrued                     Form 11 to. Pert II
     D Mining exptcffiUonnsbrecspluiB                  SeePUbSSS                                 N Reduodon In taxes SMllable for credit           Farm 1118,fne 12
     E Other hocme(loss)                               See Ote SharshoMerb Insttuoilons          0 Foreign trading gross reoelpte                  Form 8873

11 Section iTBMditetlon                                See ete ShareliDUers instmotiims          P Extratsmiadal Income exctusion                  Pem)fi873
12 other deduGllons                                                                              Q OtherfbisigntrantsolIonB                    See ttw Sltaneholder's Instnsaons
     A CoshconhiiHJiJonsffiim)                                                              16   Altemxtlve mintnnnn tax(AfilT) Iteroe
     B CBthcontitt»il)ons(3W)                                                                     A Pott-ldBSdspniGistlonBd^stmsnt
     C NoneashcanlrU>u|icns(60%)                                                                 e
                                                                                                                                                        See the Shereholder's
     D Noncashconlrtbuuans(a0U)                           _   See the Sharehotdsi's              c Depletion(other liiBn oO & gas)
                                                                                                                                                     .. IndrueaonsendthB
                                                              Inatruotlons
     E Capital cain property to a 80%                                                            D 09,gaa,& gsothannBl — gmsB Inccma                    Instructions for Ponn 6261
         orBenlzBtton(ao%)                                                                       E .OR,gee,& gsofhennal — deductions
     F CBpltBlgBlnpn)pBity(20%)                                                                  F Other AMTBems
    G contmmoonidOOK)                                                                       16 Itsma aireetiRg sharehelder birats
    H InvestmentIntsiiistexpanH                        Fcnn46S2, Bnel                            A Tax-exempt Intersst Income                      Fdrrn1040,Hne8b
      1 Dcductons — royaKy Incomo                      Schedule E,Una id                         B other tax'oxafflptlncame
     J 8s«t!gn60(e}{2)expeniinuFBs                     Sea the SharehaJdarlB tnstnnaons          C NohdeducUile expenses                                  See IheShareholdeiie
     K Dodui:Uona~paftlUo(2ttfi(Kii)                   8eheiiulsA.Ilne23                         D OlstrSiutlons                                          Imtnicilons
     L OeducUont — poflMo(other)                       8chedul8A,[Ine2S                          E Repsymsni ofloans from Ntareholdets
    M Pnapcotfuoltva period arftensas                  See the Shacahcktorb lnstnicilar»    17   Othsrtnfennstlcn
                                                                                                  A bimstmenUncema                                   Fotm49S2, Bnada
     N Corrmorcl^ ravteSztfon rfeducticn from
         rantd real estate aclMIss                     Sea Form 8682Instrucaons                     bintBtmenlexpenses                               Form49S2, Dna6
    O ReftKestatlonexpeflts deduction                  Sea the BtusehoIdeiiB Instruetbm              Quelfied rehaUEtallon mcpeiKEturea
    P DomesOo production BollvlfleslRformstien         Sea Form 8803Instruodons.                     (oSmtthm cental real estate)                    See theShereholdetta InstrucDons

    Q QuallSed production aciMfiaelnoomo               Form 6003. Une 7b
                                                                                                     Basil ofenergy propeily                         See the Shoiaholdetta liBtnidkmB

     R SmplayerbFciniWS wages                          Form80CI%Rna17
                                                                                                     Recuture qflow-lnooma haustag cretfl
                                                                                                     <ss3on42{D{^}                                   FomesiI.EneS
   8 OtturdodaoOons                                    See the SharaholdsriB instnictions            Recapture of toAr^ncdiRshousbiB Credit'
13 CradltB                                                                                           (other)                                         Fotm8811,.bts8
     A iMV'hieoTOjhauNrQcrcdltlitcllandZIIKS))                                                       RscBphffB of Invastmenlctedh                    SeeFonn4255
                                                                                                     Recapture of clher cretSta                      See ihaSliBtBhojdefta instnettcns
         LoMr-taeome housing cradlt(oihei)Itom                                                                                                                           808 Form 6887
         pro4{QQ8tailld»«3                                                                           Lock-treck inteiasl—oemptelsd long-lann ocnbsob
                                                                                                     Loah-bectcintemst—taeameldrCeast method                             6eeFonn6SQ6
         U)w4noeme housing crsdlt(ssetlm 42(0(6))
         Itom po8t-20(l7 buSoigs                          _ SeeOwSharehcMer^                          □iiposlUans of proper^ with secacn 179 deductions
         Low-lneonw housing credtl(Othm)horn                InstrudiaiB                              Racapture of seoflon 178 deduction
         pasMllorbiXdbw
                                                                                                     Section 4S3(I)(3) Intonnatlan
         Quallled tehsliaitallan-expendltutas(rents!
         teal estate)                                                                                Se^on 4S8A(^ Inftamallon
         OthsrianOd        estate eradiu                                                             Socthjn 1260(6) IntonpaOon
                                                                                                     tnterast ellacabie to produedon expsndHures                         See the
         Othsrrantdcrsdlb                                                                                                                                         —      Sherahoidert
         Undbtrttxited capttal geltts credll           Feim 104(X Hns 73, box a                      CCP natiquBlifbd withdrawals                                        Iiutniciions

         Blotusl producer creOt                                                                      DapteOen Mrxmstlon — o8 and QBS
         wtMk epparami^cndB                                                                          Reserved
                                                          _ SaethftShBrshektei'B
         Disabled BceatBcmflt                               kutructleni                              Seetlan 108(1) InConnatlon
         Empowemientsons eoipieymsni eredil                                                          NstlnrveitmBntlnooroe

     fill Credlt(orlnetaaslnorBssaichacllvItl9s                                                       Other Intdimmian

                                                                                                               SPSAD412 06/04/16            Schedule K>1 (Form 11208)2015
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 47 of 55 PageID #: 192




f«»1125-E                                               Compensation of Offlcei^
(R6vDM«{nber20ls)                                                                                                                    0MB Nq, 1M6.222a
                                         Attach to Form 1120.1120-C, 1120^,1120^T.1120-RlC, or 11208.
Oopalmsflt or ttw Tcsasuty
imaniat Rovenuo eentcfl           ^ Infonialion about Form 1125-E and Ossepamte instructions is at wwwJrs.gov//6fm1126e.
Name                                                                                                                 EmployirittentlRoMDn numbar
DIVINE LIMO INC                                         . .                                                          52-<2451231

.Ndte. Complete Foitn 1126-E only If total receipts are $500,000 or more.See Instructions for definition of total receipts.

                                               <b)Sodal security,      (c)Percent of             Peroent of stock owned                 (f)Amount of
  1             (a) Name of Officer                                     time devoted                                                    compensation
                                                     number                                 (d)Commcm            (e) Preferred
                                                                         to bUSlROSS


DAVID JONES                                    REDACTED                    loo.o %              100.0 %                          %            3B.245.


                                                                                       %                  %                      %


                                                                                       %                  %                   %          r




                                                                                       %                  %                   %


                                                                                       %                  %                      %


                                                                                       %                  %                   %


                                                                                       %                  %                      %


                                                                                       %                . %                      %


                                                                                       %                  %                   %


                                                                                       %                  %                      %


                                                                                       %                  %                      %


                                                                                       %                  %                      %


                                                                                       %                  %                      %


                                                                                       %                  %                      %


                                                                                       %                  %                      %


                                                                                       %                   %                     %


                                                                                       %                  %                      %


                                                                                       %                  %                      %


                                                                                    .%                     %                     %


                                                                                       %                   %                     %


                                                                                                                                                   38,245.


 3 CompensEition of officers claimed on Form 1126-A or elsewtvire on return
 4 Subtract line 3from line 2. Enter the result here and on Form 1120, pt^e 1,line 12 or the appropriate
       Hneofyourtaxr^m                                                                                                                             38,245.




                                                                      CPC5A2WA wiisna
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 48 of 55 PageID #: 193



     DMNE LIMOINC       XX-XXXXXXX


     Form 1120S, Page 1, Una 19
     Other Deductions



     BANK CHARGES                                212.
     MISCELLANEOUS                             2,633.
     PARKING FEES AND TOLLS                      239.
     TRAVEL                                     .805.

     GAS                                       4.219.
     CAR NASH                                    650.
     AUTO REPAIRS                                286.
     LEASE PAYMENTS      .                       282.
     RENT A CAR                                 400.


     Total                                    11.099




                                                                           sit
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 49 of 55 PageID #: 194



            DIViNE LIMOINC    XX-XXXXXXX



            Supporting Statement of:

            Form 1120S pl-2/Gro88 Sales

                                       Description       Amount

                                                           21,887.
                                                           6,203.
                                                            1,125.
                                                           14,634.
                                                            5,967.


            Total                                          49.B36,




            Supporting Statement of:

            Form 1120S pl-2/GroBS Sales

                                   Description           Amount .

                                                     •



                                                           21,887.
                                                            6,203.
                                                           .1,125.
                                                           14,634.
                                                            5.987.


            Total                                          49,836.
    Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 50 of 55 PageID #: 195


     ■ /I              NEW YORK STATE
                       DEPARTMEOT OF UBOR


  4                    PO BOX 15130 .
                        ALBANY NY 17.212-5130
                                                                                                                                                                 Oa^ Maited:[ 02/12/16
                                                                                                                                                     Social Security #: j                             REDACTED

                                                                                                                                   ,Claim Effective I Start Date                                       02/06/16      _
                                                                                                                                    \ Benefit Year Ending Date:          iznmi
UNEMPLOYMENT INSURANCE                                                                                                                                                f $426.00
                                                                                                                                                    Weekly Benefit Rate^
 Monetary Benefit Determination
                                                                                                                          DAVIS JONES
  tr tlie acid r9Cs.io tha rigtil Is not your ciitKinl
  (Mirirotx,      «nf)1^aB-30(-3124 or                                                                                    163-35--1S0TH AVE. 6D
  1-877.35^306{Old o( «alej. TTY-TDD                                                                                      JAMAICA MY U43A
  eQiiipnteiU users, pleoso eat! 1-638.733-1370.

                                                                                                                                                                                                                       •nwj

              Keep This Notice For Your Records.
                                                                                                              -fCWKisr..'.?:


Why did I get this notice?                                         "Thte is NOT a decision on your elglbiiity for Unemptoyment Insurance Beaeffts. This nolioe tels you what
                                                                   employment and wage informalion wb have on Be for you in the State of New York Pfaass nsviey/ this
                                                                 I information to make sure ii is correct, becau^ your weekly benefit rate is tKSsed on ttiis informatton.
                                                                      Our rB00frt« ehrsw       yrui /n«et.tiT9 earrings f-rcstujeKient io jfUBtify far UnampioynscnUncurarcc Beneli
                                                                      If you meet a>! other rsqutrements end are approved, you will receive the vygekiy benefit rate in ttie bok abovi
                                                                      If you are not approved, you wi'lf recewe a separate vmtten notice to tell you why.

                                                                      Continue to claim benefits for eacli week that y ou are urtsmployed;
                                                                                      Access ttiB intsmel at www.labor.nv.oov:

                                                                              »       CaliTel-eaJvtce at 1-888-S81-5812


                                                                                                                    "PrwimHr.t."-"I'WWtH'.wA   «Bigr w     «»m« rT^iiru nia t us-'i**r-T«wui.'icigt'j3yt*y.w

Basic Base Period                                                     Your Basic Bass Penod is                              October 01, 2014 ttirough                                          September 30,2015

                                                                 t Review the record of empioyers and wsgss that ws have on file {beiowj
                                                                      Basic Base   Baste Base Basic Base   Basic Base   Alternate
     EMPiiOYER                                                         QUARTER      C8JARTER   QUARTER      QUARTER    QUARTER                                                                                     TOTAL BASE
         NAME                                                          10/01-12/31 01/01-03/31 04/01-06/30 07/01-09/33 1CW)1 -12/31                                                                               PERIOD WAGES
                                                                             2014                    ms                   301ft                 2015                        201fi

DIVINE LIMOINC                                                               .00                 2916.57                 5833.34               16583.35                12911.67                                     25:»3.36




-OTAL BASIC BASE PERIOD WAGES                                                 .00                 2Sie.e7_

                                                         'Potential wage smcSIs mrkoa00havo not been usoO to ostabllsh a benetft rate boeeusa vtm otn^oymatts notemoted underSto

How was my Weekly Benefit Rate                                       Your Y/eckly Benefit Rate was calculated using your high quarter wages from above.
calculated?
                                                                         Gross weekfy benefit rate                                                                                                                     S 425.00
Note: If you wish lo use any wages                                       Less pension redudiorr                                                                                                                            0.00
that appear in the Alternate Quarter,                                    Less Worker's Compeftsatlon reduction                                                                                                             0.00
comi^eand return fhs'terpiest for                                      Total net weekly benefit rate                                                                                                                   S 425.00
AKernalive Base perfad"form lYom
                                                                      * AO ca/CM/flted WeeK)^ Benefit Rates are in whoh dollars.
yourobinsnt handbook.                                              'Referte the AppeniAv pr the cfs^antharttSKOk tor dbrsKs on(wiyyourbeoeikratals c^cidated.



                                                     •mmie»ei'riie5S.a3.r<mqiPiticyrtir*ir»wtffyr<tr:Sie7tS3»s*-t

What Is tiie maximum amount of                                  [ Your claim is good lot one year(your benefit year} Within that year, you can collect up to 26 tin
hmfitsJUEAOjrMStLystZ,,                                           I' .yQV.fjet                                                                                                               :
                    Is all your wage informaUon reported correctly? If rtot,see the enclosed Appetitiix for help.
           For quesltons atout this notice. ceB 1-6SB-                                    For adt^tion^ iniormetion visit our wetjsde:                                    lfT"h For help, review your
           209-8124 or 1-677-35B-53DS(out of state). Ba^khttp.//iabQr.ny.aov/imanployme'.TtQa9iatanc0.Bhtm lUfJI dsiimant handbook.                ritce»jrnr:ss?:.*mnivowjii'e""verrmfLYhi#:



    T402B(6/14)
                                                 DS^ANTS                                                                                                                                                       defendant
                                                   EXHIE^
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 51 of 55 PageID #: 196




                    Appendix - Guide to Understanding the Monetary Benefit Determination
                                                  Example of How the Base Period Is defined
                                                       Previous Year                                              Current Year


                      1st Quarter          2nd Quarter           3rd Quarter       4th Quarter          8th Quarter
                       January 1 •            April 1 •             Juty 1 -       October 1 -            January 1•
                        March 31              June 30           September 30       December 31            March 31           Quarter you
                                                                                                                                filed for
                                                Basic Base Period                                                               benefits
                           Wag^ paid to you during toesefour quarters hvake up                                                  April 1 •
                                             your Basic Base Period.                                                            June 30
                                                                   Alternate Base Period
                                              Wages paid to you during these tour quarters make up your
                                                                    Alternate Base Period.


1. What should I do if wasss are missing or incorrect?                             5. Will using weeks worked end wages paid increase my weelfty beneiH
   Complete awl return the Request tor Reconsideration form (see back of th©         rale?
   claimant handbook•vavw.labomv gov/U!handbQo|t). We must receive it                If you did OK work all the weeks in the base period quarter that has
   wfthin 30 days of the "Date Watleti" on the front of the Monetary Benefit         your mgh quarter wages. It may. Before you (»n request this
   Oetennsnation.                                                                    recalculation, the toilovAna conditions must be met:
  a. MitHary peiBonneb If you served during the past 18 rnamhs. suoms                  * All of your Request for Reoonstderetlon fonns must trave been rsc
     Copy A of your most recent separation term DD214.
                                                                                          and reviewed;
   b. Fedeiat or out'Ol*8tat& empfoymHitt if you were employed by a                    * Your base period and benefit rate must be establiehad and finalize
     federal agency or in another state during your Basic Base Period,                    (this intonnafmn can be found on your most racant Monetary Bane
      report those wa^ en the Request for Reconsweratlon form.                            Determination notice); and
   c. Cash wagesflOBS en^loyment: Report cash wages andror 1099                         * You iTftist have at least 20 weeks of work In your base periotf.
      earnin(^ that do not appear on this Monetary Benefit Determination
     form on ttta Request tor Rafonslderatton form, Enokae a copy of your             Your benefit rate c&l&utetion v/fil be one-hatf of total base period wager
      1099 form, if applicabte.                                                       divkfed   total weeks vrerkel To use this benefit rate, the increase
                                                                                      must be at least five doQars more then your current benefit rate.
2, What is my last completed quarter?
   Calendar quarters end on Matcn 31. June 30, September 3D end December               To request ths recafoulatlon, fill out arirl submit the Request for Rate
   31. For example, If a claim is fiiad dunng April. May or June, the last             Based on Weeks of Emptoymenl form (hack of ciBBnant handbook)
                                                                                       We must receive It within 10 days of the "Date Maited" on your
   complaled calendar quarter for that clarw would be January 1 through
   March 31.
                                                                                       Mon^ary Benefit Deiermmation.
                                                                                   7. If I received worker* compensetion or voturrteer firefighters benefits,
а. How is my weekly benefit rate calcidaied?                                          can t apply for the Extended Base Period ?
   If you Ufftrs nnlO wsges in sii four qusrtfirt of your boco poriod and your        Vcm. Vour Qaato Beae l^nod plus the one ortwe quarters preoedinp it,
   high quarter wages ere;                                                            make up your Extended Base Pertod. It is available only if you recelvec
     • More than S3.575 • Your benefit amount s your high quarter wages              v^rkers compensation or volunteer fir^hlars ben^ls and you do nc
       divided by 26 or $143. whichever is higher.                                   qualify based on the eamlr^ in your Basic or Alternate Base Periods,
     • S3.575 or tese - Your benefit amount is your high quarter wages               apply for the Extended Base Period, comptete the Request for
       divided by 25 or SlOO. whJohaver is higher                                    Reconsideration form (see back of the claimant handbook)Jf you recei
                                                                                     verkers ccmpensation. also enclose a copy of your most recent SROI
   If you were paid vsges in only bwo or three quarters of your base period          {Subsequent Report of Injury form) ftom Workers Compensation. We
   end your high quarter wages are;                                                  mvsi receive it vvahi" 30 days of the "Date Maiietf on your Monetary
     • More than S4.000 •• Your benefit amount Is the average of your two            Benefit Oetermination.
       h^h^t quarters of wages, divided by 25. or 8143, whicnever is higher.       8. If I do not qualify for benefits, when can I reapply?
     • $3,576 to S4,000 - Your benefit amount Is your h^h quarter wages               If you are still unemployed after the cunem calendar quarter ends and
       dMded by 26 or SI 43, vrfiichesver te hfeher.                                  you have wages pato in the current quarter, you ehouid reapply.
     ^ $3,575 or less ■ Your berr^t amount is your hign quarter wages              8. Oc I have a right to a hearing?
       dhrided by 25 or Si 00. whichever is higtier.
                                                                                     You may request a hearing before an impertlal Administrative Law Judi
4. How much can! receive?
                                                                                     at no cost or obl^ation to you. Tell us why you disagree with our
   The matdmum benefit rate 19S425. The minimum trenefh rale Is Si00.                determinetion. including supporting details. Include yourfUII name, ihe
б. Can t use the Alternate Base Period to increase my weekly benefit                 four digits of your Social S^urity number, your telephone number and
   rala?                                                                             copy of this Monstary Benefit Detarmlnatlon nottca To submit your
   Yes. Complete the Request for Alternate Base Period Form (see back of              request online, log In to your account at www.iatref .nv.qov/stomn and c
   ctaiman! handbook). We must receive it within 10 days of tt>e "'Date Maited"      on the envelope icon at the upper right of your Account Oyervriew page
   on your Manstary Benefit Oeterminadon, Note; If you choose to use tne             Select Hearings and Appeals as the first sut^ect line and. i want to
   Aftornate Base Period to Increase your Defrefit rate, you will not be able to     request a hearing as the second subject line. To submit your request
   MSQ these wages ({»- a luture claim.                                              mall, send it to: New York Slete Department of L^bor, P.O. Box 15131
                                                                                      Atoany, NY *'2212*5131. We must rm:elve it within 30 days of the "Oat
                                                                                      Mailed" on your Monetary Benefit Determination notice. For help
                                                                                      preparing for a hearing, go to www.lahor nv anv/ui-aoDeal for a video a
                                                                                      *^fequan8y Asked Questions                                 ^
                                                              _ /TiEWYOaK 1 nonarlmAn?                                                              YiO
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 52 of 55 PageID #: 197




 Official Record of Benefit Payment History

                                                                 David Jones




                                                                 02/08/2016

                                                                 02/12/2C17

                                                                 $425.00

                                                                 $11,050.00

                                                                 12



 Latest Tr6risactiQn(s) as of 08/03/2016
 < Yol! last cGrtifJed for benefits for the vveek ending 07/31/2016.
 c Vbiir payment for the week ending 07,/31/20l6 was re'-eesed on 08/02/2016.



  Each day in a week iMondcV through Sunday! thstycu quaiifytor benetfe is Caiied an
  effective day. There is a maximum cf 4 effective days each week, and you must quaiify for
  alt 4 effective 'days in order to receive your toial wsokiy benefH: rate. For each cay in the
  week that yoo are not eligib-s to receive benefivS, you will receive one less effsciive Cvy,
  which is equrvaient to one fourth of your weekly benefit rale. For exampie. If yoii are noi:
  avdflsbi© to work one dsy in a v^eek. or If you have worked sny pert c-f a day. or have
  received vacation or hollGay pay for one day In a week, your benefits will be reduced by
  one effective day(the same as one-quarter cf your benefit rate). You can receive s
  maximum of 104 effective days on your dairn.

  Piease allow three buslpess days for benefits to be available.

                                                                                                 95/
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 53 of 55 PageID #: 198



  i    3 pgyrneni was r&!<sas&d end thrc-'e dsys have passed and funds are not in your account
  Direct Payir'snf Card customers should contact Chase Customer Ser^/ice at
      istnmers who have benefits direciiy deposited into a persons! checking account should
  contact their own bank.

  » If s payment is not listed as released within two business days of your certification, you
  may contact the Telephone Claims Center(TCC)at the tolMree                    numi?6r{ •
                for oiit-of-st3te residents} between 8:00 am and 5 00 pTi, Monday through
  Fridey.
  Fahui'e to complete and retiiiri questk-nnftires msiied tti vou wftl       yo-ur claim c-r
        in the denial snd/or £U£pensl''>n of benefits.



  Week            Tcjal                        Ehecijx         Pc-jggcg.       jype
  Endina          Amount        Amount         Days            Date

                                                                              Direct Fir Vimeni
 07/3V20>6       $425.00        5;37-i.B8                     08/02'20-^6
                                                                              Cerd

                                                                              Direct Peyrvtenl
 07/24/2016      $425.00        $371.88                       07/.25/2016
                                                                              Card

                                                                              Direct Payment
 07/17/2016      $425.00        $37188                        0?.n8/2G1&
                                                                              Card

                                                                              Direct Payment
 07./10/2016     $425.00        $371.88                       07/11/2016
                                                                              Card

                                                                              Direct PsyiTfent
 07/03/2016      $425.00        $37188                        O7.-'05/2016
                                                                              Card

                                                                              Dirsci Payment
 06/26/2016      $425.00        $37188                        06./28/2016
                                                                              Card

                                                                              CHreci Paymeni
 06/19/2016      $425.00        $3?1&6                        Q6/22/;201o
                                                                              Card

                                                                              Direct Payment
 06/12./2016     $425.00        $37188                        06/14/2016
                                                                              Card

                                                                              D'feci Poy»TiSnt
 0£/05/2016      $425,C0        $37188                        06/06/2016
                                                                              Card

                                                                              Direct Feyment
 05/29/5016      $425.00        $37188                        05/31/2016
                                                                              Card

                                                                              Direct Payment
 05/22/2016      $425.00        $371.88                       05/24./2016
                                                                              Card

                                                                              Direct Payment
 05/15/2016      $425.00        $371.88                       06/16/2016

                                                                              Direct Payment
 05/08/2016      $425.00        $371.88                       05/10/2016
                                                                              Card


                                                                                               /d
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 54 of 55 PageID #: 199
                                                     .....   -


       —               -




  OE/Ov?ryic      $4'2&.00           $37108    4                 0B/O2/2IQi6         Di/eoi; peyTifeni
                                                                                     Catd

  04/24/2rj1&                                                                        Direct Payn-^ent
                  1-425.00           ^37188    4                 04/25/2016
                                                                                     Card

                  $425.00                                                            Direct Payment
  04/17/2016                         $371.88   4                 04/19/2016
                                                                                     Card

                                                                                     Direct Payment
  04/10/2016      $425.00        .$371.85      4                 04/11/2016
                                                                                    Card
                                                                                    Direct PeymeiVi
  C4/03/2015      $426.00            $37158    4                 04;04/2016
                                                                                    Card
                                                                                     Direct Payment
  03/2772015      $42.5.00           $371.83   4                 03/29/2G16

                                                                                     Direct Pc'.yi"nenl
  03/20/2016      $425.00            $37188    4                 03/22/2016
                                                                                     Card

  03/13/201O      $425.00            $371.88   4                 Ud/iS/2016

                                                                                     Direct PiTyvnenl
  03/06/20'i6     S4.25,00           $37183    4                 03/0S/2016          Caid

                                                                                     DPed PciyiTieni
  02/2S/2016      $425.00            $371.38   4                 02/29/2016
                                                                                     Card
  02/14/2016      $0.00              $0.00     4                 02/22/2016          W/aiting week



 Jne nipioyment Insurance Terms


 Jnempioyment insurance Terms                      Payment l-!istory-'          j /*« !*•
                                                                                .cr 1 F {}^;




       Benefit Veer Ending date(BY£\ is the         The benefit smoun} to Vvhich ycu ere
  ciaie your u'en^piDyn^ent josutance claim         entitled for the vi/eeSi.
 'tnds and you can no ionge? cofiect
  benefits on thet claim. If you remain
  unempfoyed after the SYE date and                 The iota! aincunl minus any deductions
  beiievG that you had sufficient employrr^.ent    (such es child soppoi t oi- r-ederal Isx
  to quality'to.!- a new claim, you miist           withhoiding). i.e. the amount you received.
  immediatefy file a rtevi/ ciaim.



                                                                                                      933
Case 1:16-cv-02194-RML Document 41 Filed 10/24/18 Page 55 of 55 PageID #: 200




  Tr!.3 amoLfht of nicney to which c ciaimem
  may ba entrlied each week. The amoiint is


  the bass period.




  Acihoijgh your ciairrs -lasts one year, cfuring
  thatttms you can only receive 26 times
  your fijii weeklv rats.




  C; Jr-s-,-»oryT
        r I i! C:! 41 » y j,.i t,- b




  Senehl pcyrneni was transferred lo your checking sccount on Hie on the dats staisd under
  the "Release Date" column. It may take three business days for payments xo be processed.



  Benefit payment was transferred to your debit card on the date stated unde- the hRaiease
            coiumi i. il mcy tsks chi ee business days tor payments xo be processec



  Benefit povment vvss ^ssueo by s check on the date stated under tne "Release Date'
  column. As o1 SeDtember 2006 paoer checks are o.o loncer issued




  Sef-ore any bersefits r:.^n be Dsid, an unpaid waiting pBrio6 equiveienl io one full week of
  unemployment benefits must be served. You are sut>jeci to the same ei.-giuillty
  cequiiements for this period as ycu are whers you ctaim a Denefii payment, if you wo'k at ail
 during the first week of your claim, or for other reasons do net serve a full waiting vueek, the
 unoaid time e>dGnds Into the next week(s).




 Psyment was issued ss a result of a correction or change made to p3yment(s) previously
 Issued. Payment was issued to either your checking account cn your Direct Payment Card. m
